Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Second Amendment”), dated as of
May 8, 2020, among HILTON GRAND VACATIONS BORROWER LLC, a Delaware limited
liability company (the “Company”), HILTON GRAND VACATIONS PARENT LLC, a Delaware
limited liability company (“Parent”), the other guarantors party hereto (the
“Guarantors”), BANK OF AMERICA, N.A. as administrative agent (in such capacity,
the “Agent”) and L/C Issuer and each lender party hereto (the “Lenders”). Each
capitalized term used herein and not otherwise defined herein shall have the
same meaning as specified in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Company, the Parent, the Guarantors, the Agent, the lenders party
thereto (the “Existing Lenders”) and the other agents party thereto are party to
that certain Credit Agreement, dated as of December 28, 2016 (as amended by
Amendment No. 1 to the Credit Agreement, dated as of November 28, 2018 and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”; as amended by this Second Amendment, the “Amended Credit
Agreement”).

(2) The Company has requested that the Agent and the Existing Lenders agree to
certain amendments to the Credit Agreement in the manner provided for herein.

(3) The Existing Lenders party hereto constitute Required Lenders under the
Credit Agreement, and pursuant to Section 10.01 of the Credit Agreement, the
Agent and the Required Lenders are willing to agree to the terms of this Second
Amendment and the amendments to the Credit Agreement effected hereby.

Therefore, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement.

Effective as of the Amendment No. 2 Effective Date (as defined below) and
subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto. Exhibit B to this Second
Amendment is hereby added as “Exhibit N” to the Credit Agreement.

SECTION 2. Conditions of Effectiveness to Amendment No. 2.

This Second Amendment shall become effective on the date (the “Amendment No. 2
Effective Date”) when, and only when, the following conditions shall have been
satisfied, except as otherwise agreed between the Company and the Agent:

(a) The Agent shall have received counterparts of this Second Amendment executed
by HGVI, each Loan Party and the Required Lenders under the Credit Agreement.

(b) (1) The representations and warranties of HGVI and each Loan Party set forth
in Section 3 of this Second Amendment, Article V of the Credit Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as

 

1



--------------------------------------------------------------------------------

so qualified) on and as of the Amendment No. 2 Effective Date, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date and (2) no Default shall exist or would result from the
occurrence of the Amendment No. 2 Effective Date, and the Agent shall have
received a certificate of the Company dated as of the Amendment No. 2 Effective
Date signed on behalf of the Company by a Responsible Officer of the Company,
certifying on behalf of the Company thereto.

(c) The Agent shall have received evidence of payment of (i) all reasonable and
documented out-of-pocket costs and expenses due to the Agent in accordance with
Section 10.04 of the Credit Agreement and to the extent invoiced at least one
(1) Business Day prior to the Amendment No. 2 Effective Date for which, in the
case of expenses, reasonably detailed invoices have been presented and (ii) all
fees required to be paid on the Amendment No. 2 Effective Date pursuant to that
Fee Letter, dated as of May 1, 2020, among BofA Securities Inc. and the Company.

SECTION 3. Representations and Warranties. Each Loan Party and HGVI represents
and warrants to the Agent and the Lenders that:

(a) Each Loan Party and HGVI (i) is a Person duly organized or formed, validly
existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Second Amendment and perform its
obligations under this Second Amendment and the other Loan Documents to which it
is a party, except in respect of clause (i) of this Section 3(a) (other than
with respect to the Company), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) The execution and delivery by each Loan Party and HGVI of this Second
Amendment and the performance under this Second Amendment, are within HGVI’s or
such Loan Party’s corporate or other powers and have been duly authorized by all
necessary corporate or other organizational action, and do not (i) contravene
the terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Credit Agreement), or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any applicable Law, except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

(c) This Second Amendment has been duly executed and delivered by HGVI and each
Loan Party that is party hereto. This Second Amendment constitutes, a legal,
valid and binding obligation of HGVI and such Loan Party, enforceable against
HGVI and such Loan Party that is party hereto in accordance with its terms,
except as such enforceability may be limited by (i) Debtor Relief Laws and by
general principles of equity, (ii) the need for filings, recordations and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties and (iii) the effect of foreign
Laws, rules and regulations as they relate to pledges, if any, of Equity
Interests in Foreign Subsidiaries.

 

2



--------------------------------------------------------------------------------

SECTION 4. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Second Amendment.
This Second Amendment constitutes a “Loan Document” under and for all purposes
of the Loan Documents.

(b) The Credit Agreement, as specifically amended by this Second Amendment, is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Second Amendment.

(c) The execution, delivery and effectiveness of this Second Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) Each Loan Party (and in the case of clause (iii) below, HGVI) hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a
party, (ii) ratifies and reaffirms each grant of a lien on, or security interest
in, its property made pursuant to the Loan Documents (including, without
limitation, the grant of security made by such Loan Party pursuant to the
Security Agreement) and confirms that such liens and security interests continue
to secure the Obligations under the Loan Documents, subject to the terms thereof
and (iii) in the case of each Guarantor, ratifies and reaffirms its guaranty of
the Obligations pursuant to the Guaranty.

SECTION 5. Execution in Counterparts. This Second Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts as necessary or convenient, including both paper and electronic
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
This Second Amendment and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Second Amendment (each an “Amendment
Communication”), including Amendment Communications required to be in writing,
may be in the form of an Electronic Record and may be executed using Electronic
Signatures. Each of the parties hereto agrees that any Electronic Signature on
or associated with any Amendment Communication shall be valid and binding on
each of the parties hereto to the same extent as a manual, original signature,
and that any Amendment Communication entered into by Electronic Signature will
constitute the legal, valid and binding obligation of each of the parties hereto
enforceable against such party in accordance with the terms hereof to the same
extent as if a manually executed original signature was delivered. Any other
Amendment Communication may be executed in any number of counterparts and by
different parties thereto in separate counterparts as necessary or convenient,
including both paper and electronic counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute but one and the same Amendment Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by each of the Loan Parties, the Agent and each of the Lenders
of a manually signed paper Amendment Communication which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
Amendment Communication converted into another format for transmission, delivery
and/or retention. Each of the Loan Parties, the Agent and each of the Lenders
may, at its option, create one or more copies of any Amendment Communication in
the form of an imaged Electronic Record (“Electronic Copy”), which shall be
deemed created in the ordinary course of such Person’s business, and destroy the
original paper document. All Amendment Communications in the form of an
Electronic Record, including an Electronic Copy, shall be considered an original
for all purposes, and shall have the same

 

3



--------------------------------------------------------------------------------

legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the Agent is under no obligation to
accept an Electronic Signature in any form or in any format unless expressly
agreed to by the Agent pursuant to procedures approved by it; provided, without
limiting the foregoing, (i) to the extent the Agent has agreed to accept such
Electronic Signature, the Agent and each of the Lenders shall be entitled to
rely on any such Electronic Signature purportedly given by or on behalf of any
Loan party without further verification and (ii) upon the reasonable request of
the Agent (on behalf of itself or any Lender), any Electronic Signature shall be
promptly followed by such manually executed counterpart. For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

SECTION 6. Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION
OR PROCEEDING ARISING UNDER THIS SECOND AMENDMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS SECOND AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
SECOND AMENDMENT, EACH LOAN PARTY, HGVI, THE AGENT AND EACH LENDER PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, HGVI, THE
AGENT AND EACH LENDER PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS SECOND AMENDMENT OR OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECOND
AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER
ELECTRONIC TRANSMISSION) IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS SECOND AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 7. Waiver of Right to Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY TO THIS SECOND AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
SECOND AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS SECOND
AMENDMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS SECOND AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

4



--------------------------------------------------------------------------------

SECTION 8. Severability. If any provision of this Second Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Second Amendment shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

HILTON GRAND VACATIONS BORROWER LLC By:  

/s/ Ben Loper

  Name: Ben Loper   Title: Vice President and Treasurer HILTON GRAND VACATIONS
PARENT LLC By:  

/s/ Ben Loper

  Name: Ben Loper   Title: Vice President and Treasurer

HILTON GRAND VACATIONS INC.,

as a Guarantor and solely in respect of certain applicable provisions of
Sections 3, 4 and 6 of this Second Amendment and Article XI of the Credit
Agreement

By:  

/s/ Ben Loper

  Name: Ben Loper   Title: Vice President and Treasurer 48TH STREET HOLDING LLC
GRAND VACATIONS REALTY, LLC GRAND VACATIONS SERVICES LLC GRAND VACATIONS TITLE,
LLC HILTON GRAND VACATIONS BORROWER INC. HILTON GRAND VACATIONS CLUB, LLC HILTON
GRAND VACATIONS COMPANY, LLC HILTON GRAND VACATIONS FINANCING, LLC HILTON GRAND
VACATIONS MANAGEMENT, LLC HILTON KINGSLAND 1, LLC HILTON RESORTS CORPORATION
HILTON RESORTS MARKETING CORP. HILTON TRAVEL, LLC HRC ISLANDER LLC By:  

/s/ Ben Loper

  Name: Ben Loper   Title: Vice President and Treasurer

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

GRAND VACATIONS SERVICES LLC HILTON RESORTS MARKETING CORP. By:  

/s/ Charles R. Corbin

  Name: Charles R. Corbin   Title: Executive Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Agent By:  

/s/ Ronaldo Naval

  Name: Ronaldo Naval   Title: Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer and Lender By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Senior Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:  

/s/ Philip Tancorra

  Name: Philip Tancorra   Title: Vice President By:  

/s/ Jennifer Culbert

  Name: Jennifer Culbert   Title: Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Nadeige Dang

  Name: Nadeige Dang   Title: Executive Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as a Lender By:  

/s/ Spencer Hughes

  Name: Spencer Hughes   Title: Managing Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Jamie Minieri

  Name: Jamie Minieri   Title: Authorized Signatory

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank, as a Lender By:  

/s/ Cheryl L. Shelhart

  Name: Cheryl L. Shelhart   Title: Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Truist Bank, formerly known as Branch Banking and Trust Company and successor by
merger to SunTrust Bank, as a Lender By:  

/s/ Max N Greer III

  Name: Max N Greer III   Title: Senior Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Daniel S. Dyer

  Name: Daniel S. Dyer   Title: Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ Brent Fieser

  Name: Brent Fieser   Title: Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION (f/k/a Fifth Third Bank) as a Lender By:
 

/s/ Brook Miller

  Name: Brook Miller   Title: Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:  

/s/ Peter Hart

  Name: Peter Hart   Title: Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Executive Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of Hawaii as a Lender By:  

/s/ Terri L. Okada

  Name: Terri L. Okada   Title: Senior Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CIBC BANK USA, as a Lender By:  

/s/ Javier Gutierrez

  Name: Javier Gutierrez   Title: Managing Director

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as a Lender By:  

/s/ Carl Bradley

  Name: Carl Bradley   Title: Portfolio Manager

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Synovus Bank, as a Lender By:  

/s/ Michael Sawicki

  Name: Michael Sawicki   Title: Director, Corporate Banking

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank, National Association, as a Lender By:  

/s/ Steven L Sawyer

  Name: Steven L Sawyer   Title: Senior Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BBVA USA, as a Lender By:  

/s/ Heather Allen

  Name: Heather Allen   Title: Senior Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

CREDIT AGREEMENT

Dated as of December 28, 2016, as amended by

Amendment No. 1, dated as of November 28, 2018 and

Amendment No. 2, dated as of May 8, 2020

Among

HILTON GRAND VACATIONS PARENT LLC

as Parent,

HILTON GRAND VACATIONS BORROWER LLC

as the Company,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer

(immediately prior to the Amendment No. 1 Effective Date), and

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer

(as of the Amendment No. 1 Effective Date), and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

BANK OF AMERICA, N.A.,

and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents (immediately prior to the Amendment No. 1 Effective
Date),

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A. and

MUFG BANK, LTD.,

as Co-Syndication Agents (as of the Amendment No. 1 Effective Date),

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

REGIONS BANK,

SUNTRUST BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATON,

as Co-Documentation Agents (as of the Amendment No. 1 Effective Date),

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,

SUNTRUST BANK and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

(immediately prior to the Amendment No. 1 Effective Date),

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

MUFG BANK, LTD.,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

REGIONS BANK,

SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

(as of the Amendment No. 1 Effective Date)

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

     87  

SECTION 1.01

   Defined Terms      87  

SECTION 1.02

   Other Interpretive Provisions      7273  

SECTION 1.03

   Accounting Terms      7374  

SECTION 1.04

   Rounding      7374  

SECTION 1.05

   References to Agreements, Laws, Etc.      7375  

SECTION 1.06

   Times of Day      7375  

SECTION 1.07

   Timing of Payment or Performance      7375  

SECTION 1.08

   Additional Approved Currencies      7475  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

     7476  

SECTION 2.01

   The Loans      7476  

SECTION 2.02

   Borrowings, Conversions and Continuations of Loans      7577  

SECTION 2.03

   Letters of Credit      7778  

SECTION 2.04

   Swing Line Loans      8788  

SECTION 2.05

   Prepayments      9092  

SECTION 2.06

   Termination or Reduction of Commitments      101103  

SECTION 2.07

   Repayment of Loans      102103  

SECTION 2.08

   Interest      102104  

SECTION 2.09

   Fees      103104  

SECTION 2.10

   Computation of Interest and Fees      103105  

SECTION 2.11

   Evidence of Indebtedness      104105  

SECTION 2.12

   Payments Generally      104106  

SECTION 2.13

   Sharing of Payments      106108  

SECTION 2.14

   Incremental Credit Extensions      107109  

SECTION 2.15

   Refinancing Amendments      112114  

SECTION 2.16

   Extension of Term Loans; Extension of Revolving Credit Loans      114115  

SECTION 2.17

   Defaulting Lenders      117119  

SECTION 2.18

   Additional Borrower      119120  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     120122  

SECTION 3.01

   Taxes      120122  

SECTION 3.02

   Illegality      123125  

SECTION 3.03

   Inability to Determine Rates      124125  

SECTION 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      125127  

SECTION 3.05

   Funding Losses      127128  

SECTION 3.06

   Matters Applicable to All Requests for Compensation      127129  

SECTION 3.07

   Replacement of Lenders under Certain Circumstances      128130  

SECTION 3.08

   Survival.      130131  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     130132  

SECTION 4.01

   Conditions to Closing Date      130132  

SECTION 4.02

   Conditions to All Credit Extensions      132134  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

     133134  

SECTION 5.01

   Existence, Qualification and Power; Compliance with Laws      133134  

SECTION 5.02

   Authorization; No Contravention      133135  

SECTION 5.03

   Governmental Authorization; Other Consents      133135  

SECTION 5.04

   Binding Effect      134135  

SECTION 5.05

   Financial Statements; No Material Adverse Effect      134136  

SECTION 5.06

   Litigation      135136  

SECTION 5.07

   [Reserved]      135136  

SECTION 5.08

   Ownership of Property; Liens; Real Property      135136  

SECTION 5.09

   Environmental Matters      135137  

SECTION 5.10

   Taxes      136138  

SECTION 5.11

   ERISA Compliance      136138  

SECTION 5.12

   Subsidiaries; Equity Interests      137138  

SECTION 5.13

   Margin Regulations; Investment Company Act      137139  

SECTION 5.14

   Disclosure      137139  

SECTION 5.15

   Labor Matters      137139  

SECTION 5.16

   [Reserved]      138139  

SECTION 5.17

   Intellectual Property; Licenses, Etc.      138139  

SECTION 5.18

   Solvency      138140  

SECTION 5.19

   Subordination of Junior Financing; First Lien Obligations      138140  

SECTION 5.20

   Sanctions; Anti-Corruption; USA PATRIOT Act      138140  

SECTION 5.21

   Security Documents      139141  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

     140141  

SECTION 6.01

   Financial Statements      140142  

SECTION 6.02

   Certificates; Other Information      141143  

SECTION 6.03

   Notices      143144  

SECTION 6.04

   Payment of Obligations      143145  

SECTION 6.05

   Preservation of Existence, Etc      144145  

SECTION 6.06

   Maintenance of Properties      144145  

SECTION 6.07

   Maintenance of Insurance      144146  

SECTION 6.08

   Compliance with Laws      144146  

SECTION 6.09

   Books and Records      144146  

SECTION 6.10

   Inspection Rights      145146  

SECTION 6.11

   Additional Collateral; Additional Guarantors      145147  

SECTION 6.12

   Compliance with Environmental Laws      146148  

SECTION 6.13

   Further Assurances      147148  

SECTION 6.14

   Designation of Subsidiaries      147149  

 

 

ii



--------------------------------------------------------------------------------

SECTION 6.15

   Post-Closing Covenants      147149  

ARTICLE VII

  

NEGATIVE COVENANTS

     148149  

SECTION 7.01

   Liens      148149  

SECTION 7.02

   Investments      152154  

SECTION 7.03

   Indebtedness      155157  

SECTION 7.04

   Fundamental Changes      159161  

SECTION 7.05

   Dispositions      161163  

SECTION 7.06

   Restricted Payments      163165  

SECTION 7.07

   Change in Nature of Business      167169  

SECTION 7.08

   Transactions with Affiliates      167169  

SECTION 7.09

   Burdensome Agreements      168170  

SECTION 7.10

   Use of Proceeds      169171  

SECTION 7.11

   Financial Covenant      169171  

SECTION 7.12

   Accounting Changes      170171  

SECTION 7.13

   Prepayments, Etc. of Indebtedness      170172  

SECTION 7.14

   Permitted Activities      170172  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

     172174  

SECTION 8.01

   Events of Default      172174  

SECTION 8.02

   Remedies Upon Event of Default      174176  

SECTION 8.03

   Exclusion of Immaterial Subsidiaries      175176  

SECTION 8.04

   Application of Funds      175177  

SECTION 8.05

   Company’s Right to Cure      176178  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

     176178  

SECTION 9.01

   Appointment and Authorization of Agents      176178  

SECTION 9.02

   Delegation of Duties      177179  

SECTION 9.03

   Liability of Agents      178180  

SECTION 9.04

   Reliance by Agents      178180  

SECTION 9.05

   Notice of Default      179181  

SECTION 9.06

   Credit Decision; Disclosure of Information by Agents      179181  

SECTION 9.07

   Indemnification of Agents      180182  

SECTION 9.08

   Agents in Their Individual Capacities      180182  

SECTION 9.09

   Successor Agents      181183  

SECTION 9.10

   Administrative Agent May File Proofs of Claim      182184  

SECTION 9.11

   Collateral and Guaranty Matters      183185  

SECTION 9.12

   Other Agents; Lead Arrangers and Managers      184186  

SECTION 9.13

   Withholding Tax Indemnity      185187  

SECTION 9.14

   Appointment of Supplemental Agents      185187  

SECTION 9.15

   Certain ERISA Matters      186188  

 

iii



--------------------------------------------------------------------------------

ARTICLE X

  

MISCELLANEOUS

     187189  

SECTION 10.01

   Amendments, Etc.      187189  

SECTION 10.02

   Notices and Other Communications; Facsimile Copies      190192  

SECTION 10.03

   No Waiver; Cumulative Remedies      191193  

SECTION 10.04

   Attorney Costs and Expenses      191193  

SECTION 10.05

   Indemnification by the Borrowers      192194  

SECTION 10.06

   Payments Set Aside      194196  

SECTION 10.07

   Successors and Assigns      194196  

SECTION 10.08

   Confidentiality      200202  

SECTION 10.09

   Setoff      201203  

SECTION 10.10

   Interest Rate Limitation      202204  

SECTION 10.11

   Counterparts      202204  

SECTION 10.12

   Integration; Termination      202204  

SECTION 10.13

   Survival of Representations and Warranties      203205  

SECTION 10.14

   Severability      203205  

SECTION 10.15

   GOVERNING LAW      203205  

SECTION 10.16

   WAIVER OF RIGHT TO TRIAL BY JURY      204206  

SECTION 10.17

   Binding Effect      204206  

SECTION 10.18

   USA PATRIOT Act      204206  

SECTION 10.19

   No Advisory or Fiduciary Responsibility      205207  

SECTION 10.20

   Electronic Execution of Assignments      206208  

SECTION 10.21

   Effect of Certain Inaccuracies      206208  

SECTION 10.22

   Judgment Currency      206208  

SECTION 10.23

   Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
     207209  

SECTION 10.24

   Cashless Rollovers.      207209  

SECTION 10.25

   Acknowledgement Regarding Any Supported QFCs      209  

SECTION 10.26

   Electronic Execution of Agreement Communications      210  

ARTICLE XI

  

GUARANTY

     207211  

SECTION 11.01

   The Guaranty      207211  

SECTION 11.02

   Obligations Unconditional      208212  

SECTION 11.03

   Reinstatement      209213  

SECTION 11.04

   Subrogation; Subordination      209213  

SECTION 11.05

   Remedies      210213  

SECTION 11.06

   Instrument for the Payment of Money      210214  

SECTION 11.07

   Continuing Guaranty      210214  

SECTION 11.08

   General Limitation on Guarantee Obligations      210214  

SECTION 11.09

   Information      210214  

SECTION 11.10

   Release of Guarantors      211214  

SECTION 11.11

   Right of Contribution      211215  

SECTION 11.12

   Cross-Guaranty      211215  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A    Commitments and L/C Sublimit 1.01B    Disqualified Lenders 1.01C   
Collateral Documents 1.01D    Excluded Subsidiaries 1.01E    Securitization
Subsidiaries 1.01F    Unrestricted Subsidiaries 1.01G    Approved Counterparties
1.01H    Existing Letters of Credit 2.18    Collateral Allocation Mechanism 5.05
   Certain Liabilities 5.06    Litigation 5.08    Ownership of Property 5.09(a)
   Environmental Matters 5.10    Taxes 5.11(a)    ERISA Compliance 5.12   
Subsidiaries and Other Equity Investments 6.15    Post-Closing Covenants 7.01(b)
   Existing Liens 7.02(f)    Existing Investments 7.03(b)    Existing
Indebtedness 7.08    Transactions with Affiliates 7.09    Certain Contractual
Obligations 10.02    Administrative Agent’s Office, Certain Addresses for
Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Letter of Credit Issuance Request C    Swing
Line Loan Notice D-1    Term Note D-2    Revolving Credit Note D-3    Swing Line
Note E-1    Compliance Certificate E-2    Solvency Certificate F    Assignment
and Assumption G    Security Agreement H    Perfection Certificate I   
Intercompany Note J-1    First Lien Intercreditor Agreement J-2    Junior Lien
Intercreditor Agreement K-1    United States Tax Compliance Certificate (Foreign
Non-Partnership Lenders) K-2    United States Tax Compliance Certificate
(Foreign Non-Partnership Participants) K-3    United States Tax Compliance
Certificate (Foreign Partnership Lenders) K-4    United States Tax Compliance
Certificate (Foreign Partnership Participants)    

 

v



--------------------------------------------------------------------------------

L    Administrative Questionnaire M-3    Acceptance and Prepayment Notice M-4   
Discount Range Prepayment Notice M-5    Discount Range Prepayment Offer M-6   
Solicited Discounted Prepayment Notice M-7    Solicited Discounted Prepayment
Offer M-8    Specified Discount Prepayment Notice M-9    Specified Discount
Prepayment Response N    Notice of Loan Prepayment

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (is entered into as of December 28, 2016 (as amended by
Amendment No. 1, dated as of November 28, 2018, Amendment No. 2, dated as of
May 8, 2020 and as the same may be further amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of December 28,
2016,, among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited liability
company (“Parent”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware limited
liability company (the “Company”), the other Borrowers party hereto from time to
time, the Guarantors party hereto from time to time, DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer (immediately prior to the Amendment No. 1 Effective Date), BANK OF
AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer (as of the Amendment No. 1 Effective Date), and each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Company has requested that the Lenders extend credit to the Company in the
form of (i) the Initial Term Loans on the Closing Date in an initial aggregate
principal amount of $200,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $200,000,000.

The proceeds of the Initial Term Loans will be used by the Company on or around
the Closing Date to directly or indirectly consummate the Spin-Off Transaction
and pay the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the applicable Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit M-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

7



--------------------------------------------------------------------------------

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means (i) Deutsche Bank AG New York Branch (immediately
prior to the Amendment No. 1 Effective Date) and (ii) Bank of America, N.A. (as
of the Amendment No. 1 Effective Date), in each case in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Co-Documentation Agents and the Supplemental
Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Agreement Communication” has the meaning set forth in Section 10.26.

 

8



--------------------------------------------------------------------------------

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
November 28, 2018, among the Loan Parties, the Administrative Agent and the
other parties party thereto.

“Amendment No. 1 Effective Date” means November 28, 2018.

“Amendment No. 1 Term Commitment” means, as to each Term Lender, its obligation
to make an Amendment No. 1 Term Loan to the Company pursuant to Section 2.01(a),
in an aggregate principal amount not to exceed the amount set forth opposite
such Term Lender’s name in Schedule 1.01A under the caption “Amendment No. 1
Term Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, applicable, as such amount may be adjusted from
time to time in accordance with this Agreement (including Section 2.14).

“Amendment No. 1 Term Lender” means, at any time, any Lender that has an
Amendment No. 1 Term Commitment or an Amendment No. 1 Term Loan at such time.

“Amendment No. 1 Term Loans” means the term loans made by the Lenders on the
Amendment No. 1 Effective Date to the Company under this Agreement in an
aggregate principal amount of $200,000,000.

“Anti-Corruption Laws” has the meaning set forth in Section 5.20(a).

“Annualized Consolidated EBITDA Calculation” means, (i) for the Test Period
ending as of December 31, 2020, the Consolidated EBITDA calculation for the
fiscal quarter ended December 31, 2020 multiplied by four (4), (ii) for the Test
Period ending as of March 31, 2021, the sum of the Consolidated EBITDA for the
fiscal quarters ended March 31, 2021 and December 31, 2020 multiplied by two
(2) and (iii) for the Test Period ending as of June 30, 2021, the sum of the
Consolidated EBITDA calculated for the fiscal quarters ended June 30,
2021, March 31, 2021 and December 31, 2020 multiplied by four-thirds (4/3).

“Annualized Consolidated EBITDA Election” has the meaning set forth in the
definition of “Consolidated EBITDA”.

“Applicable Consolidated First Lien Net Leverage Ratio Level” means for any Test
Period ending (i) on or prior to June 30, 2020, 1.00:1.00, (ii) after June 30,
2020 but on or prior to December 31, 2020, 3.50:1.00, (iii) after December 31,
2020 but on or prior to June 30, 2021, 3.25:1.00 and (iv) after June 30, 2021,
2.25:1.00.

“Applicable Consolidated Total Net Leverage Ratio Level” means for any Test
Period ending (i) on or prior to June 30, 2020, 2.00:1.00, (ii) after June 30,
2020 but on or prior to December 31, 2020, 5.00:1.00, (iii) after December 31,
2020 but on or prior to June 30, 2021, 4.00:1.00 and (iv) after June 30, 2021,
3.00:1.00.

 

9



--------------------------------------------------------------------------------

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable Financial Covenant Leverage Ratio Level” means for any Test Period
ending (i) on or prior to March 31, 2020, 2.00:1.00, (ii) after March 31, 2020
but on or prior to June 30, 2020, 3.00:1.00, (iii) after June 30, 2020 but on or
prior to December 31, 2020, 3.50:1.00, (iv) after December 31, 2020 but on or
prior to June 30, 2021, 3.25:1.00 and (v) after June 30, 2021, 3.00:1.00.

“Applicable L/C Fronting Sublimit” means (x) with respect to each L/C Issuer on
the Closing Date, the amount set forth opposite such L/C Issuer’s name on
Schedule 1.01A and (y) with respect to any other Person that becomes an L/C
Issuer in accordance with Sections 2.03(k), 9.09(d) or 10.07(k), in each case,
such amount as agreed to in writing by the Company and such Person at the time
such Person becomes an L/C Issuer, as each of the foregoing amounts may be
decreased or increased from time to time with the written consent of the Company
and the L/C Issuers (provided that any increase in the Applicable L/C Fronting
Sublimit with respect to any L/C Issuer shall require the consent of only the
Company and such L/C Issuer). Any successor L/C Issuer appointed pursuant to
Section 9.09(d) or 10.07(k) shall assume the resigning L/C Issuer’s Applicable
L/C Fronting Sublimit.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means (1) until delivery of financial statements for the first
fiscal quarter ending after the Amendment No. 1 Effective DateMarch 31, 2020
pursuant to Section 6.01, a percentage per annum equal to (A) for Eurocurrency
Rate Loans, 1.501.75% and (B) for Base Rate Loans, 0.500.75%; and
(2) thereafter, the following percentages per annum, based upon the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing

Level

   Consolidated First
Lien Net Leverage
Ratio      Eurocurrency
Rate for
Amendment No. 1 Term
Loans, Revolving Credit
Loans and Letter of
Credit Fees     Base Rate for
Amendment
No. 1 Term
Loans and
Revolving
Credit Loans     Unused
Commitment
Fee Rate  

1

   £ 0.75:1.00        1.501.75 %      0.500.75 %      0.250.30 % 

2

    
£ > 0.75:1.00 and
1.50:1.00  
       1.752.00 %      0.751.00 %      0.300.35 % 

3

    
>> 1.50:1.00 and
<2.25:1.00  
       2.202.45 %      1.201.45 %      0.350.40 % 

4

    




> 2.25:1.00 and


<3.00:1.00


 

     2.90 %      1.90 %      0.45 % 

5

     >3.00:1.00        3.50 %      2.50 %      0.50 % 

 

10



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 35) shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Approved Counterparty” means (a) each counterparty listed on Schedule 1.01G,
(b) any Agent, Lender or any Affiliate of an Agent or Lender at the time it
entered into a Secured Hedge Agreement or a Treasury Services Agreement, as
applicable, in its capacity as a party thereto, (c) any other Person whose long
term senior unsecured debt rating is A/A2 by S&P or Moody’s (or their
equivalent) or higher or (d) any other Person from time to time approved in
writing by the Administrative Agent.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Currency” means each of (i) Dollars, (ii) euros, (iii) Sterling,
(iv) subject to the Yen Sublimit, Yen and (v) any other currency that is
approved in accordance with Section 1.08.

“Approved Foreign Currency” means any Approved Currency other than Dollars.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Company (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Company shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Company nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Hilton Grand Vacations Inc. as of June 1, 2016, the audited consolidated balance
sheets of Hilton Resorts Corporation as of each of December 31, 2015 and
December 31, 2014 and related consolidated statements of operations, cash flows
and parent equity (deficit) of Hilton Resorts Corporation for the fiscal years
ended December 31, 2015, December 31, 2014 and December 31, 2013.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the Eurocurrency Rate plus 1.00%; it being
understood that, for the avoidance of doubt, the Base Rate shall be deemed to be
not less than 0% per annum. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (a) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

12



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning set forth in Section 10.25(b).

“Borrowers” mean the Company and, if approved and joined in accordance with
Section 2.18, HGVJ.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day (a) on
which dealings in deposits in the applicable Approved Currency are conducted by
and between banks in the applicable London interbank market, (b) if such
Eurocurrency Rate Loan is denominated in euros, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open
and (c) if such Eurocurrency Rate Loan is denominated in Yen, on which banks are
open for foreign exchange business in Tokyo, Japan.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases or financing leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability on a
balance sheet in accordance with GAAP; provided, further, that for purposes of
calculations made pursuant to the terms of this Agreement, GAAP will be deemed
to treat leases in a manner consistent with its current treatment under
generally accepted accounting principles as of the Closing Date, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter.

 

13



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Company or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as financing or capital lease obligations and (ii) that are
subsequently recharacterized as financing or capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as financing or
capital lease obligations, Capitalized Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:

(1) Dollars;

(2)(a) Canadian dollars, Sterling, Yen, euros or any national currency of any
participating member state of the EMU; or

(b) in such local currencies held by the Company or any Restricted Subsidiary
from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar Equivalent as of the date of determination) in the
case of non-U.S. banks;

 

14



--------------------------------------------------------------------------------

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders, shall have acquired beneficial ownership (directly or
indirectly) of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
in respect of any of the foregoing with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

 

16



--------------------------------------------------------------------------------

(c) Holdings shall cease to own directly 100% of the Equity Interests of the
Company.

Notwithstanding the foregoing, the Spin-Off Transaction shall be deemed not to
constitute a Change of Control.

Notwithstanding the preceding or any provision of Section 13d-3 or 13d-5 of the
Exchange Act, (i) a Person or group shall not be deemed to beneficially own
Equity Interests subject to a stock or asset purchase agreement, merger
agreement, option agreement, warrant agreement or similar agreement (or voting
or option or similar agreement related thereto) until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement, (ii) if any group (other than a Permitted
Holder) includes one or more Permitted Holders, the issued and outstanding
Equity Interests of the Company owned, directly or indirectly, by any Permitted
Holders that are part of such group shall not be treated as being beneficially
owned by such group or any other member of such group for purposes of
determining whether a Change of Control has occurred and (iii) a Person or group
will not be deemed to beneficially own the Equity Interests of another Person as
a result of its ownership of the Equity Interests or other securities of such
other Person’s parent entity (or related contractual rights) unless it owns 50%
or more of the total voting power of the Equity Interests entitled to vote for
the election of directors of such parent entity having a majority of the
aggregate votes on the board of directors (or similar body) of such parent
entity.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Extended Term Loans of a given
Extension Series, Revolving Commitment Increases, Other Revolving Credit
Commitments, Initial Term Commitments, Amendment No. 1 Term Commitments,
Incremental Term Commitments or Refinancing Term Commitments of a given
Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Extended Revolving Credit
Commitments of a given Extension Series, Revolving Credit Loans under Other
Revolving Credit Commitments, Initial Term Loans, Amendment No. 1 Term Loans,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Extended Term Loans of a given Extension Series. Revolving Credit Commitments,
Incremental Revolving Credit Commitments, Extended Revolving Credit Commitments,
Other Revolving Credit Commitments, Initial Term Commitments, Amendment No. 1
Term Commitments, Incremental Term Commitments or Refinancing Term Commitments
(and in each case, the Loans made pursuant to such Commitments) that have
different terms and conditions shall be construed to be in different Classes.
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have the same terms and conditions shall be construed to be in the same
Class. There shall be no more than an aggregate of four Classes of revolving
credit facilities and six Classes of term loan facilities under this Agreement.

“Closing Date” means December 28, 2016.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to (i) the Engagement Letter and (ii) that Fee Letter, dated as of October 18,
2016, among Deutsche Bank Securities Inc. and the Company.

 

17



--------------------------------------------------------------------------------

“Co-Documentation Agents” means Barclays Bank PLC, Goldman Sachs Bank USA,
Regions Bank, SunTrust Bank and Wells Fargo Bank, National Association, in their
respective capacities as co-documentation agents under Amendment No. 1.

“Co-Syndication Agents” means (i) Bank of America, N.A. and Goldman Sachs Bank
USA, in their respective capacities as co-syndication agents under this
Agreement and (ii) Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A. and
MUFG Bank, Ltd., in their respective capacities as co-syndication agents under
Amendment No. 1.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document.

“Collateral Agent” means (i) Deutsche Bank AG New York Branch (immediately prior
to the Amendment No. 1 Effective Date) and (ii) Bank of America, N.A. (as of the
Amendment No. 1 Effective Date), in each case in its capacity as collateral
agent or pledgee in its own name under any of the Loan Documents, or any
successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11, Section 6.13 or Section 6.15, subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

(b) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Company, (ii) all
Equity Interests of each Restricted Subsidiary (that is not an Excluded
Subsidiary) directly owned by any Loan Party and (iii) 65% of the Equity
Interests in each Restricted Subsidiary (that is not an Excluded Subsidiary
(other than any Restricted Subsidiary that is an Excluded Subsidiary solely
pursuant to clause (f) or (j) of the definition thereof)) directly owned by any
Loan Party, which Restricted Subsidiary (x) is a Foreign Subsidiary or
(y) substantially all of the assets of which consist of the Equity Interests
and/or Indebtedness of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code, in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

(c) the Obligations and the Guaranty shall have been secured by a perfected
security interest in substantially all now owned or at any time hereafter
acquired tangible and intangible assets of each Loan Party (including Equity
Interests, intercompany debt, accounts, inventory, equipment, investment
property, contract rights, intellectual property in the United States of
America, other general intangibles and proceeds of the foregoing), in each case,
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents (to the extent appropriate in the applicable
jurisdiction); and

 

18



--------------------------------------------------------------------------------

(d) after the Closing Date, each Restricted Subsidiary of the Company that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of the Company that Guarantees the Senior Unsecured Notes,
Indebtedness incurred under Section 7.03(s) or Section 7.03(w), any Junior
Financing with a principal amount in excess of the Threshold Amount, or any
Permitted Refinancing of any of the foregoing, shall be a Guarantor hereunder
for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) in excess of 65% of the Equity Interests of any direct Foreign
Subsidiary of a Loan Party or a Domestic Subsidiary substantially all of whose
assets consist of Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are treated as controlled foreign corporations within the
meaning of Section 957 of the Code, (ii) any property or assets owned by any
Foreign Subsidiary or an Unrestricted Subsidiary, (iii) any lease, license or
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable Law notwithstanding such prohibition,
(iv) any interest in fee-owned real property or any leasehold interest in real
property (it being understood that there shall be no requirement to obtain any
landlord waivers, estoppels or collateral access letters), (v) Excluded
Contracts, Excluded Equipment and any interest in leased real property
(including any requirement to deliver landlord waivers, estoppels and collateral
access letters), (vi) motor vehicles and other assets subject to certificates of
title except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code, (vii) Margin Stock
and Equity Interests of any Person other than wholly-owned Subsidiaries of the
Company that are Restricted Subsidiaries, (viii) any trademark application filed
in the United States Patent and Trademark Office on the basis of the Company’s
or any Guarantor’s “intent to use” such mark and for which a form evidencing use
of the mark has not yet been filed with the United States Patent and Trademark
Office, to the extent that granting a security interest in such trademark
application prior to such filing would impair the enforceability or validity of
such trademark application or any registration that issues therefrom under
applicable federal Law, (ix) the creation or perfection of pledges of, or
security interests in, any property or assets that would result in material
adverse tax consequences to Holdings, the Company or any of its Subsidiaries, as
determined in the reasonable judgment of the Company and communicated in writing
delivered to the Collateral Agent, (x) any governmental licenses or state or
local franchises, charters and authorizations, to the extent a security in any
such license, franchise, charter or authorization is prohibited or restricted
thereby after giving effect to the Uniform Commercial Code and other applicable
Law, (xi) pledges and security interests prohibited or restricted by applicable
Law (including any requirement to obtain the consent of any governmental
authority or third party), (xii) all

 

19



--------------------------------------------------------------------------------

commercial tort claims in an amount less than $5,000,000, (xiii) accounts,
property and other assets pledged pursuant to a Qualified Securitization
Financing, (xiv) letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection of the
security interest in such other Collateral is accomplished solely by the filing
of a Uniform Commercial Code financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement),
(xv) any particular assets if, in the reasonable judgment of the Administrative
Agent and the Company, the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained therefrom by the Lenders under the Loan
Documents and (xvi) proceeds from any and all of the foregoing assets described
in clauses (i) through (xv) above to the extent such proceeds would otherwise be
excluded pursuant to clauses (i) through (xv) above, except to the extent
perfection can be achieved by filing a Uniform Commercial Code financing
statement;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts; (ii) no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S., including any intellectual property registered in
any non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrowers or a
Guarantor, the Loan Documents shall not contain any requirements as to
perfection or priority with respect to any assets or property described in this
clause (B);

(C) after the Closing Date, the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in or
taking other actions with respect to, particular assets or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Company, that the creation or perfection of
security interests or taking other actions, or any other compliance with the
requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, collateral assignments, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent or the Collateral
Agent pursuant to Section 4.01, Section 6.11, Section 6.13 or Section 6.15, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent or the Collateral Agent
for the benefit of the Secured Parties.

 

20



--------------------------------------------------------------------------------

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Amendment No. 1 Term Commitment, Incremental Term Commitment or
Refinancing Term Commitment of a given Refinancing Series as the context may
require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Company, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Connection Income Taxes” means, with respect to a Lender, Taxes that are
imposed on or measured by net income (however denominated), that are franchise
Taxes or that are branch profits Taxes, in each case imposed as a result of a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). For the avoidance of doubt, the term
“Lender” for purposes of this definition shall include each L/C Issuer and Swing
Line Lender.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of the Company
and the Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes (such as the Delaware franchise tax, the
Pennsylvania capital tax, Texas margin tax and provincial capital taxes paid in
Canada) and foreign withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties and interest related to such taxes or arising from tax examinations)
and the net tax expense associated with any adjustments made pursuant to clauses
(1) through (17) of the definition of “Consolidated Net Income”; plus

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(p) through (z) (other than clause
(1)(x)) in the definition thereof); plus

 

21



--------------------------------------------------------------------------------

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of the Company or any of
its Subsidiaries, including the amortization of intangible assets, deferred
financing costs, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of the Company and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business, integration
costs or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to IT and accounting
functions, integration and facilities opening costs or any one-time costs
incurred in connection with acquisitions and investments and costs related to
the closure and/or consolidation of facilities; plus

(e) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Company may elect not to add back such non-cash charge in the
current period and (B) to the extent the Company elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(g) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Support and Services Agreement (and related agreements
or arrangements) or otherwise to the Investors to the extent otherwise permitted
under Section 7.08[reserved]; plus

(h) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Company in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than
twenty-four (24) months after the end of such period (calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
had been realized on the first day of such period for which Consolidated EBITDA
is being determined and as if such cost savings, operating expense

 

22



--------------------------------------------------------------------------------

reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided, that such cost savings and synergies are reasonably identifiable and
factually supportable (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken, net of the amount of actual
benefits realized during such period from such actions); plus

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(j) any costs or expense incurred by the Company or a Restricted Subsidiary or
any direct or indirect parent entity of the Company pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of an issuance of Equity
Interest of the Company (other than Disqualified Equity Interest); plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss from disposed, abandoned or discontinued operations; plus

(m) an amount equal to the increase in deferred revenue for sales of vacation
ownership intervals under construction (net of all related direct costs) at the
end of such period from the deferred revenue for sales of vacation ownership
intervals under construction (net of all related direct costs) at the end of the
previous period; plus

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Company for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations; plus

 

23



--------------------------------------------------------------------------------

(c) an amount equal to the decrease in deferred revenue for sales of vacation
ownership intervals under construction (net of all related direct costs) at the
end of such period from the deferred revenue for sales of vacation ownership
intervals under construction (net of all related direct costs) at the end of the
previous period

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by the Company or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) and (B) for the purposes of compliance with the
covenants set forth in Section 7.11 and the calculation of Consolidated First
Lien Net Leverage Ratio, Consolidated Interest Coverage Ratio and Consolidated
Total Net Leverage Ratio, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent.
There shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of or, closed
or classified as discontinued operations (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of) by the Company or any Restricted Subsidiary during such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).

Notwithstanding anything to the contrary herein, the Company may, at its option,
elect (an “Annualized Consolidated EBITDA Election”) upon written notice to the
Administrative Agent (which Annualized Consolidated EBITDA Election may be made
(x) at any time on or prior to the date that a Compliance Certificate is
delivered pursuant to Section 6.02(a) for the Test Periods ending as of
December 31, 2020, March 31, 2021 or June 30, 2021, applying an Annualized
Consolidated EBITDA Calculation or (y) in the Compliance Certificate delivered
pursuant to Section 6.02(a) for the Test Period ending as of December 31,
2020, March 31, 2021 or June 30, 2021, applying an Annualized Consolidated
EBITDA Calculation) to apply an Annualized Consolidated EBITDA Calculation for
any or all of the Test Periods ending as of December 31, 2020, March 31, 2021 or
June 30, 2021 solely for the purposes of (i) compliance with the covenants set
forth in Section 7.11 and (ii) the calculation of Consolidated Total Net
Leverage Ratio for the purposes of Section 7.02(j)(C)(ii) (it being understood
that this paragraph shall not result in any adjustment to (i) any other
incurrence ratio-based “baskets” or (ii) the calculation of Consolidated First
Lien Net Leverage Ratio, Consolidated Interest Coverage Ratio or Consolidated
Total Net Leverage Ratio for any other purpose under this Agreement); provided
that the Company may, at its option, at any time after making an Annualized
Consolidated EBITDA Election elect to revert to calculating

 

24



--------------------------------------------------------------------------------

Consolidated EBITDA without regard to such Annualized Consolidated EBITDA
Election (but may not then re-elect to apply an Annualized Consolidated EBITDA
Calculation anytime thereafter). For the avoidance of any doubt, no Annualized
Consolidated EBITDA Calculation shall be made in respect of any Test Period
ending on or after September 30, 2021.

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Company or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the Company or any Restricted Subsidiary and
(ii) the portion of Indebtedness of the Company or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Company or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Expense for such Test Period; provided, that for purposes of
determining the amount of Consolidated Interest Expense included in the
calculation of the Consolidated Interest Coverage Ratio for the Test Period
ending (a) the first fiscal quarter ended after the Closing Date, such amount
shall equal such item for such fiscal quarter multiplied by four; (b) the second
fiscal quarter ended after the Closing Date, such amount shall equal such item
for the two fiscal quarters then ended multiplied by two; and (c) the third
fiscal quarter ended after the Closing Date, such amount shall equal such item
for the three fiscal quarters then ended multiplied by 4/3.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (1) consolidated interest expense of the Company and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Obligations
or other derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any made (less net
payments, if any, received), pursuant to interest rate Swap Obligations with
respect to Indebtedness, and excluding (p) any lease, rental or other expense in
connection with a Non-Capitalized Lease Obligation, (q) any additional interest
owing pursuant to the registration rights agreements with respect to the Senior
Unsecured Notes or other securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or expensing of
deferred financing fees, amendment and consent fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (w) any expensing of
bridge, commitment and other financing fees and any other fees related to the
Spin-Off Transaction or any acquisitions after the Closing Date,
(x) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing, (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (z) interest expense attributable to a parent entity
resulting from push-down accounting; plus

 

25



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of the Company and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3)

interest income of the Company and its Restricted Subsidiaries for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to the Spin-Off Transaction or any multi-year strategic
initiatives), Transaction Expenses, restructuring and duplicative running costs,
relocation costs, integration costs, facility consolidation and closing costs,
severance costs and expenses, one-time compensation charges, costs relating to
pre-opening, opening and conversion costs for facilities, losses, costs or cost
inefficiencies related to facility or property disruptions or shutdowns,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, inventory optimization
programs, severance, contract termination costs, future lease commitments,
excess pension charges, retention charges, system establishment costs and
implementation costs) and operating expenses attributable to the implementation
of cost-savings initiatives, and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded;

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
Company, or is a Securitization Subsidiary or an Unrestricted Subsidiary, or
that is accounted for by the equity method of accounting shall be excluded;
provided that Consolidated Net Income of the Company shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to the Company or a Restricted
Subsidiary thereof in respect of such period;

 

26



--------------------------------------------------------------------------------

(6) the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the Consolidated
Net Income of the Company and its Restricted Subsidiaries will be increased by
the amount of dividends or other distributions or other payments actually paid
in Cash Equivalents (or to the extent converted into Cash Equivalents) to the
Company or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Restricted Subsidiaries) in the Company’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Spin-Off Transaction or any consummated acquisition or joint
venture investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes, shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the deferred compensation arrangements of
the Company or Holdings), roll-over, acceleration, or payout of Equity Interests
by management, other employees or business partners of the Company or any of its
direct or indirect parent companies, shall be excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Unsecured Notes and other securities and the
syndication and incurrence of any Facility), issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Senior Unsecured Notes and
other securities and any Facility) and including, in each case, any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not

 

27



--------------------------------------------------------------------------------

completed, and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction, in each case whether or not
successful or consummated (including, for the avoidance of doubt the effects of
expensing all transaction related expenses in accordance with Financial
Accounting Standards Board Accounting Standards Codification 805), shall be
excluded;

(12) accruals and reserves that are established or adjusted within twelve months
after the Spin-Off Date that are so required to be established or adjusted as a
result of the Spin-Off Transaction (or within twenty-four months after the
closing of any acquisition that are so required to be established as a result of
such acquisition) in accordance with GAAP or changes as a result of
modifications of accounting policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Company has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(15)

the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) reserves established for the benefit of landlords of fee-for-service and
just-in-time vacation ownership intervals for the acquisition of capitalized
assets and equipment at such properties shall be excluded; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

 

28



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of the Company and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Company and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Spin-Off Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus the sum of (i) the aggregate
amount of cash and Cash Equivalents received by and reflected on the balance
sheet of the Company and its Restricted Subsidiaries constituting advance
deposits on vacation ownership interval sales pending the closing thereof (after
all applicable rescission periods) in an aggregate amount not to exceed
$75,000,000 as of such date of determination plus (ii) the aggregate amount of
all unrestricted cash and Cash Equivalents on the balance sheet of the Company
and its Restricted Subsidiaries as of such date; provided that Consolidated
Total Net Debt shall not include Indebtedness (i) in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Total Net Debt until three Business Days after such amount is
drawn, (ii) in respect of Qualified Securitization Financings and (iii) of
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts or in respect of Non-Capitalized Lease
Obligations do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Covenant Suspension Event” has the meaning set forth in Article VII.

 

29



--------------------------------------------------------------------------------

“Covered Entity” has the meaning set forth in Section 10.25(b).

“Covered Party” has the meaning set forth in Section 10.25(a).

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Indebtedness, than those applicable to the Refinanced
Debt being refinanced (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Company within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder terminated,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan, plus 2.0% per annum, in each case to
the fullest extent permitted by applicable Laws.

 

30



--------------------------------------------------------------------------------

“Default Right” has the meaning set forth in Section 10.25(b).

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the applicable Borrower and the Auction
Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Company and the Restricted Subsidiaries in the definition of Consolidated
EBITDA (and in the component definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries) or such Converted Unrestricted Subsidiary, all
as determined on a consolidated basis for such Sold Entity or Business or such
Converted Unrestricted Subsidiary.

 

31



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Restrictedby a Subsidiary) of any property by anysuch Person),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by HGVI or Holdings of any of its Equity
Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Company or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Company or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” means the Persons listed on Schedule 1.01B.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Distribution Agreement” means the Distribution Agreement, to be dated on or
prior to the Spin-Off Date, containing substantially the terms described in the
Senior Unsecured Notes Offering Memorandum, by and among Hilton Worldwide
Holdings Inc., PHRI and HGVI, as amended, supplemented, waived or otherwise
modified from time to time in a manner not materially adverse to the Lenders
when taken as whole, as compared to the Distribution Agreement as in effect
immediately prior to such amendment, supplement, waiver or modification.

 

32



--------------------------------------------------------------------------------

“Dividing Person” has the meaning set forth in the definition of “Division.”

“Division ” means the division of the assets, liabilities and/or obligations of
a Person (the “Dividing Person”) among two or more Persons (whether pursuant to
a “plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Denominated Loan” means any Loan incurred in Dollars.

“Dollar Denominated Letter of Credit” means any Letter of Credit incurred in
Dollars.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Approved Currency (other than Dollars), the equivalent amount
thereof in Dollars as determined by the Administrative Agent or the L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Approved Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated

 

33



--------------------------------------------------------------------------------

life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding amendment
fees, arrangement fees, structuring fees, commitment fees, underwriting fees or
other fees payable to any lead arranger (or its affiliates) in connection with
the commitment or syndication of such Indebtedness, consent fees paid to
consenting Lenders, ticking fees on undrawn commitments and any other fees not
paid or payable generally to all Lenders in the primary syndication of such
Indebtedness.

“Electronic Copy” has the meaning set forth in Section 10.26.

“Electronic Record” has the meaning set forth in Section 10.26.

“Electronic Signature” has the meaning set forth in Section 10.26.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Employee Matters Agreement” means the Employee Matters Agreement, to be dated
on or prior to the Spin-Off Date, by and among Hilton Worldwide Holdings Inc.,
PHRI and HGVI, substantially on the terms described in the Senior Unsecured
Notes Offering Memorandum, as amended, supplemented, waived or otherwise
modified from time to time in a manner not materially adverse to the Lenders
when taken as a whole, as compared to the Employee Matters Agreement as in
effect immediately prior to such amendment, supplement, waiver or modification.

“Engagement Letter” means that certain Engagement Letter dated October 18, 2016,
among the Company and Deutsche Bank Securities Inc., as amended, supplemented,
modified or restated from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

34



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in endangered or
critical status; (d) the filing by the PBGC of a notice of intent to terminate
any Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, respectively,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) appointment of a trustee to administer any Pension Plan
or Multiemployer Plan; (f) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code or Section 302,
303 or 304 of ERISA, whether or not waived; (g) any Foreign Benefit Event; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period;

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

 

35



--------------------------------------------------------------------------------

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in consultation with the Company in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with prevailing market practice; provided, further that to the
extent the Administrative Agent is unable to reasonably administer such rate,
such approved rate shall be applied in a manner consistent with alternative
practices as reasonably determined by the Administrative Agent acting in good
faith and (ii) if the Eurocurrency Rate shall be less than zero0.25%, such rate
shall be deemed zero0.25% for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in any Approved Currency. All Loans denominated in an Approved
Currency (other than Dollars) or made to a Borrower that is not organized under
the Laws of the United States, any state thereof or the District of Columbia
must be Eurocurrency Rate Loans.

“euro” means the single currency of participating member states of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contract” means, at any date, any rights or interest of the Company or
any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Company or any Guarantor, or any requirement of
law, prohibits, or requires any consent or establishes any other condition for
or would terminate because of an assignment thereof or a grant of a security
interest therein by the Company or a Guarantor; provided that (i) rights under
any such Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Company or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Company from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to a Subsidiary of the Company or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Company) of Equity Interest (other than Disqualified
Equity Interests and preferred stock) of the Company;

in each case to the extent designated as Excluded Contributions by the Company
pursuant to an officer’s certificate executed by the principal financial officer
of the Company.

 

36



--------------------------------------------------------------------------------

“Excluded Equipment” means, at any date, any equipment or other assets of the
Company or any Guarantor which is subject to, or secured by, a Capitalized Lease
Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not Holdings, the Company or a
Subsidiary contained in the agreements or documents granting or governing such
Capitalized Lease Obligation or purchase money obligation prohibits, or requires
any consent or establishes any other conditions for or would result in the
termination of such agreement or document because of an assignment thereof, or a
grant of a security interest therein, by the Company or any Guarantor and
(ii) such restriction relates only to the asset or assets acquired by the
Company or any Guarantor with the proceeds of such Capitalized Lease Obligation
or purchase money obligation and attachments thereto, improvements thereof or
substitutions therefor; provided that all proceeds paid or payable to any of the
Company or any Guarantor from any sale, transfer or assignment or other
voluntary or involuntary disposition of such assets and all rights to receive
such proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of any Capitalized Lease Obligations or
purchase money obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Company or a Guarantor, (b) any Subsidiary of a Guarantor that
does not have total assets in excess of 1.0% of Total Assets, individually or in
the aggregate with all other Subsidiaries excluded via this clause (b),
(c) [reserved], (d) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligation would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), (e) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, in
consultation with the Company, the burden or cost or other consequences
(including any material adverse tax consequences) of providing a Guarantee shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
(f) any direct or indirect Foreign Subsidiary of the Company, (g) any
not-for-profit Subsidiaries, (h) any Unrestricted Subsidiaries, (i) any
Securitization Subsidiary or Subsidiary of a Securitization Subsidiary, (j) any
direct or indirect Domestic Subsidiary substantially all of the assets of which
consist of the Equity Interests of one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code,
(k) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary and (l) any captive insurance subsidiaries (such Subsidiaries are
listed on Schedule 1.01D).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor

 

37



--------------------------------------------------------------------------------

becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and the Approved Counterparty applicable to such Swap Obligations. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to the Swap for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01H.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means a given Class of Initial Term Loans, Amendment No. 1 Term Loans
or Incremental Term Loans, a given Refinancing Series of Refinancing Term Loans,
a given Extension Series of Extended Term Loans, the Revolving Credit Facility,
a given Class of Incremental Revolving Credit Commitments, a given Refinancing
Series of Other Revolving Credit Commitments, a given Extension Series of
Extended Revolving Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

 

38



--------------------------------------------------------------------------------

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the rate charged to
the Administrative Agent on such day for such transactions as determined by the
Administrative Agent; provided that if such rate as determined above is
negative, it shall be deemed to be 0.00%.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among Holdings, the Company, the subsidiaries of the Company from time to time
party thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under
Section 7.03 to be, and intended to be, secured on a pari passu basis with the
Obligations.

“Fixed Charges” means, with respect to the Company and its Restricted
Subsidiaries for any period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Currency Denominated Loan” means any Loan incurred in any Approved
Foreign Currency.

“Foreign Currency Denominated Letter of Credit” means any Letter of Credit
denominated in an Approved Foreign Currency.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

 

39



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Company that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Pro Rata Share of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) GAAP shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any of its Subsidiaries at “fair value,”
as defined therein, and Indebtedness shall be measured at the aggregate
principal amount thereof, and (iii) the accounting for operating leases and
financing or capital leases under GAAP as in effect on the Closing Date
(including, without limitation, Accounting Standards Codification 840) shall
apply for the purposes of determining compliance with the provisions of this
Agreement, including the definition of Capitalized Leases and obligations in
respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

40



--------------------------------------------------------------------------------

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) HGVI, (iii) [reserved],
(iv) the wholly owned Domestic Subsidiaries of the Company (other than any
Excluded Subsidiary), (v) those wholly owned Domestic Subsidiaries that issue a
Guaranty of the Obligations after the Closing Date pursuant to Section 6.11 or
otherwise, at the option of the Company, issues a Guaranty of the Obligations
after the Closing Date, (vi) solely in respect of any Secured Hedge Agreement or
Treasury Services Agreement to which the Company is not a party, the Company and
(vii) from and after the joinder of HGVJ as a Borrower in accordance with
Section 2.18, with respect to the Obligations of HGVJ under the Loan Documents,
the Company, in each case, until the Guaranty thereof is released in accordance
with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

 

41



--------------------------------------------------------------------------------

“HGVI” means Hilton Grand Vacations Inc., a Delaware corporation, and not any of
its Subsidiaries or Affiliates.

“HGVJ” has the meaning set forth in Section 2.18.

“HGVJ Amendment” has the meaning set forth in Section 2.18.

“HGVJ Request” has the meaning set forth in Section 2.18.

“HGVJ Revolving Credit Lender” has the meaning set forth in Section 2.18.

“HGVJ Revolving Credit Commitments” has the meaning set forth in Section 2.18.

“HGVJ Revolving Credit Sub-Facility” has the meaning set forth in Section 2.18.

“Holdings” means Parent, if it is the direct parent of the Company, or, if not,
any Domestic Subsidiary of Parent that directly owns 100% of the issued and
outstanding Equity Interests in the Company and issues a Guarantee of the
Obligations and agrees to assume the obligations of “Holdings” pursuant to this
Agreement and the other Loan Documents pursuant to one or more instruments in
form and substance reasonably satisfactory to the Administrative Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

 

42



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Company appearing upon the balance sheet of the Company
solely by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Company and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (C) exclude obligations under or in respect of Qualified
Securitization Financing, Non-Capitalized Lease Obligations, operating leases or
sale lease-back transactions (except any resulting Capitalized Lease
Obligations). The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as

 

43



--------------------------------------------------------------------------------

of such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith. Notwithstanding anything in
this definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Company under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender acquires an applicable interest in a Loan or Commitment, or
designates a new Lending Office, except to the extent such Lender (or its
assignor, if any) was entitled immediately prior to the time of designation of a
new Lending Office (or assignment) to receive additional amounts with respect to
such withholding Tax pursuant to Section 3.01, (v) any withholding Taxes imposed
under FATCA, and (vi) any U.S. federal backup withholding imposed as a result of
a failure by a Lender that is a United States person as defined in
Section 7701(a)(30) of the Code to deliver the form described in
Section 3.01(d)(i). For the avoidance of doubt, the term “Lender” for purposes
of this definition shall include each L/C Issuer and Swing Line Lender.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Company. The initial aggregate amount of the Initial
Term Commitments is $200,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Company under this Agreement in an aggregate principal amount of
$200,000,000.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

 

44



--------------------------------------------------------------------------------

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
applicable Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Company and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment, but net of any return in respect of
such Investment, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.

 

45



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one or
more of its Affiliates (other than any portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means (i) Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA,
J.P. Morgan Securities LLC, SunTrust Bank and Wells Fargo Securities, LLC, in
their respective capacities as joint bookrunners under this Agreement prior to
the Amendment No. 1 Effective Date and (ii) Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
MUFG, Barclays Bank PLC, Goldman Sachs Bank USA, Regions Bank, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC, in their respective capacities
as joint bookrunners under Amendment No. 1.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Collateral Agent and one or more collateral agents or
representatives for the holders of Permitted Ratio Debt issued or incurred
pursuant to Sections 7.03 (q) or (s) that are intended to be secured on a basis
junior to the Obligations. Wherever in this Agreement, an Other Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Company or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Obligations, then the Company, Holdings, the
Subsidiary Guarantors, the Administrative Agent and the Other Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

46



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means Bank of America, N.A. and any other Lender that becomes an
L/C Issuer in accordance with Sections 2.03(k), 9.09(d) or 10.07(k), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. If there is more than one L/C
Issuer at any given time, the term L/C Issuer shall refer to the relevant L/C
Issuers. Any L/C Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of similar creditworthiness of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “L/C Issuer” in connection with a Letter of Credit or other matter
shall be deemed to be a reference to the relevant L/C Issuer with respect
thereto.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means (i) Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA, J.P.
Morgan Securities LLC, SunTrust Bank and Wells Fargo Securities, LLC, in their
respective capacities as joint lead arrangers under this Agreement prior to the
Amendment No. 1 Effective Date and (ii) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., MUFG,
Barclays Bank PLC, Goldman Sachs Bank USA, Regions Bank, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC, in their respective capacities
as joint lead arrangers under Amendment No. 1.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

47



--------------------------------------------------------------------------------

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure, unless such Lender
notifies the Administrative Agent in writing that such refusal or failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent shall be specifically
identified in writing) has not been satisfied; (ii) the failure of any Lender to
pay over to the Administrative Agent, any L/C Issuer or any other Lender any
other amount required to be paid by it hereunder within two business days of the
date when due, unless subject to a good faith dispute; (iii) a Lender has
notified the Company or the Administrative Agent that it does not intend to
comply with its funding obligations, or has made a public statement to that
effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility (provided that such Lender shall
cease to be a Defaulting Lender upon the Administrative Agent’s receipt of such
confirmation in form and substance reasonably satisfactory to the Administrative
Agent); or (v) a Lender has admitted in writing that it is insolvent or such
Lender becomes subject to a Lender-Related Distress Event or a Bail-In Action.
Any determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (v) above shall be conclusive and
binding absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Company, each L/C Issuer, each Swing Line Lender
and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. A Letter
of Credit may be issued in any Approved Currency.

 

48



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $30,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“License Agreement” means the License Agreement, to be dated on or prior to the
Spin-Off Date, containing substantially the terms described in the Senior
Unsecured Notes Offering Memorandum, by and between Hilton Worldwide Holdings
Inc. and HGVI, as amended, supplemented, waived or otherwise modified from time
to time in a manner not materially adverse to the Lenders when taken as a whole,
as compared to the License Agreement as in effect immediately prior to such
amendment, supplement, waiver or modification.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall a
Non-Capitalized Lease Obligation be deemed to constitute a Lien.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request and (vi) any
Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, Holdings, the Company and each Subsidiary
Guarantor.

“Management Stockholders” means the members of management of HGVI, Holdings, the
Company or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

49



--------------------------------------------------------------------------------

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of HGVI on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Borrowers and the Loan Parties (taken as a
whole) to fully and timely perform any of their payment obligations under any
Loan Document to which any Borrower or any of the Loan Parties is a party; or
(c) material adverse effect on the rights and remedies available to the Lenders
or any Agent under any Loan Document.

“Maturity Date” means (i) with respect to the Amendment No. 1 Term Loans and the
Revolving Credit Commitments, the date that is five years after the Amendment
No. 1 Effective Date, (ii) with respect to any tranche of Extended Term Loans or
Extended Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Extension Request accepted by the
respective Lender or Lenders, (iii) with respect to any Refinancing Term Loans
or Other Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Refinancing Amendment and (iv) with
respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, in each case, that if such date is
not a Business Day, then the applicable Maturity Date shall be the next
succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MUFG” shall mean MUFG Bank, Ltd., MUFG Union Bank, N.A., MUFG Securities
Americas Inc. and/or any of their affiliates as MUFG shall determine to be
appropriate to provide the services contemplated herein.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Company, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a) 100% of the aggregate cash proceeds received by the Company or any of the
Restricted Subsidiaries in respect of any Disposition or Casualty Event, net of
the direct costs relating to such Disposition or Casualty Event, including
legal, accounting and investment banking fees, payments made in order to obtain
a necessary consent or required by applicable law, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, other
customary fees and expenses, including title and recordation expenses and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the

 

50



--------------------------------------------------------------------------------

repayment of principal, premium, if any, and interest on amounts required to be
applied to the repayment of Indebtedness secured by a Lien (other than a Lien
that ranks pari passu with or subordinated to the Liens securing the
Obligations) on such assets and required (other than Indebtedness under the Loan
Documents) to be paid (and is timely repaid) as a result of such transaction and
any deduction of appropriate amounts to be provided by the Company or any of its
Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to the foregoing) associated
with the asset disposed of in such transaction and retained by the Company or
any of its Restricted Subsidiaries after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction (however, the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Proceeds of such Disposition or
Casualty Event occurring on the date of such reduction); provided that in the
case of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof attributable to
minority interests and not available for distribution to or for the account of
the Company or a wholly-owned Restricted Subsidiary may be deducted from such
Net Proceeds; provided further that if no Default exists, the Company may
reinvest any portion of such proceeds in assets useful for its business (which
shall include any Investment permitted by this Agreement) within 12 months of
such receipt and such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so reinvested or
contractually committed to be so reinvested (it being understood that if any
portion of such proceeds are not so used within such 12-month period but within
such 12-month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within 18
months of initial receipt, such remaining portion shall constitute Net Proceeds
as of the date of such termination or expiry without giving effect to this
proviso; it being further understood that such proceeds shall constitute Net
Proceeds notwithstanding any investment notice if there is a Specified Default
at the time of a proposed reinvestment unless such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing); provided, further, that no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds (x) unless such proceeds shall exceed $50,000,000 and (y) the aggregate
net proceeds excluded under clause (x) exceeds $75,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount in clauses
(x) or (y) shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Company or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Restricted Subsidiary
shall be disregarded.

“Non-Capitalized Lease Obligation” means a lease obligation that is not a
Capitalized Lease Obligation.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

51



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), (b) was not previously (and is not
concurrently being) applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was or is (or may have been)
contingent on receipt of such amount or utilization of such amount for a
specified purpose and (c) was not utilized pursuant to Section 8.05. The Company
shall promptly notify the Administrative Agent of any application of such amount
as contemplated by (b) above.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit N or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or Borrower arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Borrower of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (y) obligations of
any Loan Party or any Restricted Subsidiary arising under any Secured Hedge
Agreement or any Treasury Services Agreement. Without limiting the generality of
the foregoing, the Obligations of the Borrowers and the Loan Parties under the
Loan Documents include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or Borrower under any Loan Document and (b) the obligation of
any Loan Party or Borrower to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or Borrower. Notwithstanding the foregoing, the
obligations of the Company or any Restricted Subsidiary under any Secured Hedge
Agreement or any Treasury Services Agreement shall be secured and guaranteed
pursuant to the Collateral Documents and the Guaranty only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed.
Notwithstanding the foregoing, Obligations of any Guarantor shall in no event
include any Excluded Swap Obligations of such Guarantor.

“Odawara P&S Agreement” means that certain real estate purchase and sale
agreement dated December 21, 2016 as amended by the amendment agreement dated on
January 26, 2018 concerning the sale by Odawara Hilton Co., Ltd. to HGVJ of
certain real estate located in Odawara, Kanagawa Prefecture, Japan and related
land and building acquisitions in connection with the development of HGVJ’s
business in such real estate.

 

52



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding Principal
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding Principal Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

53



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Approved Foreign Currency, the rate of interest per annum at
which overnight deposits in such currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of the Administrative Agent in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Ownership Business” has the meaning assigned to such term in the Distribution
Agreement.

“Ownership Capitalization” means the transactions which upon consummation
thereof will result in the Company holding, directly or indirectly, all of the
Equity Interests of Hilton Resorts Corporation, a Delaware corporation, and all
or substantially all of the assets and operations of the Timeshare Business.

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower, any
Loan Party or any ERISA Affiliate or to which any Borrower, any Loan Party or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Company in
the form of one or more tranches of loans not under this Agreement; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and is not
secured by any property or assets of Holdings, the Company or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Loan Parties or
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) on or prior to the date that is the Latest Maturity Date at
the time such Indebtedness is incurred or issued.

 

54



--------------------------------------------------------------------------------

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Company in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets of
Holdings, the Company or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Loan Parties, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) on or prior to the date
that is the Latest Maturity Date at the time such Indebtedness is incurred or
issued, (iv) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (v) an Other Debt Representative acting on behalf
of the holders of such Indebtedness shall have become party to each
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (x) the Investors and (y) the Management
Stockholders.

“Permitted Intercompany Activities” means any transactions between or among the
Company and its Subsidiaries (for the avoidance of doubt, including Unrestricted
Subsidiaries) that are entered into in the ordinary course of business of the
Company and its Subsidiaries and, in the good faith judgment of the Company are
necessary or advisable in connection with the ownership or operation of the
business of the Company and its Subsidiaries, including, but not limited to,
(i) payroll, cash management, purchasing, insurance and hedging arrangements;
(ii) management, technology and licensing arrangements; and (iii) HHonors,
Hilton Grand Vacations Club and similar customer loyalty and rewards programs.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the Company or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof)
(i) no Event of Default shall be continuing or result therefrom (or if the
proceeds of such Indebtedness are being used to finance a Permitted Acquisition,
no Event of Default under Sections 8.01(a) or (f) shall be continuing or result
therefrom), (ii) the Company and its Restricted Subsidiaries are in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the date of incurrence of such Indebtedness and with respect to any revolving
commitment, assuming a borrowing of the maximum amount of Indebtedness available
thereunder and (iii) (x) if such Indebtedness is secured on a pari passu basis
with the Facilities, the Consolidated First Lien Net Leverage Ratio is no
greater than 1.00:1.00the Applicable Consolidated First Lien Net Leverage Ratio
Level (or if such Indebtedness is incurred in

 

55



--------------------------------------------------------------------------------

connection with a Permitted Acquisition, no greater than the greater of
(1) 1.00:1.00the Applicable Consolidated First Lien Net Leverage Ratio Level and
(2) the Consolidated First Lien Net Leverage Ratio immediately prior to the
consummation of such Permitted Acquisition) and (y) if such Indebtedness is
secured on a junior basis to the Facilities, the Consolidated Total Net Leverage
Ratio is no greater than 2.00:1.00the Applicable Consolidated Total Net Leverage
Ratio Level (or if such Indebtedness is incurred in connection with a Permitted
Acquisition, no greater than the greater of (1) 2.00:1.00the Applicable
Consolidated Total Net Leverage Ratio Level and (2) the Consolidated Total Net
Leverage Ratio immediately prior to the consummation of such Permitted
Acquisition); provided that, such Indebtedness shall (A) in the case of clause
(x) above, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred, and in the case of clause (y) above, have a
maturity date that is at least ninety-one (91) days after the Latest Maturity
Date at the time such Indebtedness is incurred, (B) in the case of clause
(x) above, have a Weighted Average Life to Maturity not shorter than the longest
remaining Weighted Average Life to Maturity of the Facilities and, in the case
of clause (y) above, shall not be subject to scheduled amortization prior to
maturity, (C) if such Indebtedness is incurred or guaranteed on a secured basis
by a Loan Party, be subject to the Junior Lien Intercreditor Agreement and, if
the Indebtedness is secured on a pari passu basis with the Facilities, be
subject to the First Lien Intercreditor Agreement and (D) have terms and
conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Company are not materially less favorable (when taken as a
whole) to the Company than the terms and conditions of the Loan Documents (when
taken as a whole) (provided that a certificate of the Company as to the
satisfaction of the conditions described in this clause (D) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (D), shall be conclusive unless the
Administrative Agent notifies the Company within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)); provided, further, that any such Indebtedness
incurred pursuant to clauses (x) or (y) above by a Restricted Subsidiary that is
not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g), 7.03(q) or
7.03(w), does not exceed in the aggregate at any time outstanding the greater of
(1) $125,000,000 and (2) 4.25% of Total Assets; provided, further, that if the
Company has made a Qualified Acquisition Election, solely with respect to the
fiscal quarter in which such Qualified Acquisition is consummated and each of
the next succeeding three (3) fiscal quarters, the aApplicable Consolidated
First Lien Net Leverage Ratio Level for the purposes of clause (iii)(x) (but
not, for the avoidance of doubt, clause (iii)(x)(2)) of this definition shall be
increased from 1.00:1.00 to 1.5by 0.50:1.00 and the aApplicable Consolidated
Total Net Leverage Ratio Level for the purposes of clause (iii)(y) (but not, for
the avoidance of doubt, clause (iii)(y)(2)) of this definition shall be
increased from 2.00:1:00 to 2.5by 0.50:1.00.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification,

 

56



--------------------------------------------------------------------------------

refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), at the time
thereof, no Event of Default shall have occurred and be continuing and (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is Junior Financing, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (ii) such modification, refinancing,
refunding, renewal, replacement or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (iii) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended was subject to an Intercreditor
Agreement, the holders of such modified, refinanced, refunded, renewed, replaced
or extended Indebtedness (if such Indebtedness is secured) or their
representative on their behalf shall become party to such Intercreditor
Agreement.

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Company in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Company or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt, notwithstanding any provision to the
contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) an Other Debt Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Junior Lien
Intercreditor Agreement as a “Second Priority Representative” thereunder, and
(iv) such Indebtedness meets the Permitted Other Debt Conditions. Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Company in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PHRI” means Park Hotels & Resorts Inc., a Delaware corporation.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Borrower
or any Loan Party or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

57



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Company.

“Principal Amount” means (i) the stated or principal amount of each Dollar
Denominated Loan or Dollar Denominated Letter of Credit or L/C Obligation with
respect thereto, as applicable, and (ii) the Dollar Equivalent of the stated or
principal amount of each Foreign Currency Denominated Loan and Foreign Currency
Denominated Letter of Credit or L/C Obligation with respect thereto, as the
context may require.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Company, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Company in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Company
and the Restricted Subsidiaries; provided that (i) at the election of the
Company, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $25,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions

 

58



--------------------------------------------------------------------------------

in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a Disposition of all or
substantially all Equity Interests in any Subsidiary of the Company or any
division, product line, or facility used for operations of the Company or any of
its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Company or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (as determined by the Company
in good faith) (i) (x) directly attributable to such transaction, (y) expected
to have a continuing impact on the Company and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment; provided, further, that when calculating (i) the
Consolidated TotalFirst Lien Net Leverage Ratio for purposes of the definition
of “Applicable Rate” and (ii) Consolidated First Lien Net Leverage Ratio or
Consolidated Interest Coverage Ratio for purposes of determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect. In the event any
fixed “dollar baskets” (other than, for the avoidance of doubt, the Revolving
Credit Facility) are intended to be utilized together with any incurrence
ratio-based “baskets” in a single transaction or series of related transactions,
(i) compliance with or satisfaction of any applicable financial ratios or tests
for the portion of Indebtedness or any other applicable transaction or action to
be incurred under any incurrence ratio-based “baskets” shall first be calculated
without giving effect to amounts being utilized pursuant to any fixed “baskets”
under the same covenant, but giving full pro forma effect to all applicable and
related transactions as permitted hereunder (including, subject to the foregoing
with respect to fixed “dollar baskets,” any incurrence and repayments of
Indebtedness) and all other permitted Pro Forma Adjustments and (ii) thereafter,
incurrence of the portion of such Indebtedness or other applicable transaction
or action to be incurred under any fixed “dollar baskets” shall be calculated.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.02.

 

59



--------------------------------------------------------------------------------

“QFC” has the meaning set forth in Section 10.25(b).

“QFC Credit Support” has the meaning set forth in Section 10.25.

“Qualified Acquisition” means any Permitted Acquisition in which the target that
is the subject of such Permitted Acquisition represents at least 5% of the Total
Assets of the Company on a Pro Forma Basis.

“Qualified Acquisition Election” has the meaning set forth in Section 7.11.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-4 or Form S-8) pursuant to an effective registration statement filed with
the U.S. Securities and Exchange Commission in accordance with the Securities
Act (whether alone or in connection with a secondary public offering).

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means (a) any timeshare financing
receivable backed notes (such as notes issued by Hilton Grand Vacations Trust
2013-A pursuant to the indenture, dated as of August 8, 2013, between Hilton
Grand Vacations Trust 2013-A, as issuer, and Wells Fargo Bank, National
Association, as indenture trustee) and similar note issuances, in each case, the
Obligations of which are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection therewith) to the
Company or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary), (b) any timeshare financing receivable backed credit facility (such
as the Timeshare Facility) and similar financings, in each case, the Obligations
of which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection therewith) to the Company or any of
its Restricted Subsidiaries (other than a Securitization Subsidiary) and similar
facilities and (c) any other Securitization Financing of a Securitization
Subsidiary that meets the following conditions: (I)(x) the board of directors or
management of the Company shall have determined in good faith that such
Securitization Financing is in the aggregate economically fair and reasonable to
the Company and (y) all sales and/or contributions of Securitization Assets and
related assets to the applicable Securitization Subsidiary are made at fair
market value (as determined in good faith by the Company) or (II) constitutes a
receivables or payables financing or factoring facility.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

60



--------------------------------------------------------------------------------

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Rating Agencies” means Moody’s and S&P.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property (including, without limitation, any vacation
ownership intervals) owned or leased by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all third party Indebtedness of the
Company and its Subsidiaries existing prior to the consummation of the Spin-Off
Transaction (other than existing financing or capital leases and letters of
credit and any Indebtedness of the Company and its Subsidiaries set forth on
Schedule 7.03(b)) with the proceeds of the Initial Term Loans, the Revolving
Credit Loans and the termination and release of all commitments, security
interests and guarantees in connection therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

 

61



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required Class
Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

62



--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party, a Borrower or HGVI and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party, such Borrower or HGVI, as applicable. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party, a Borrower or HGVI
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party, such Borrower or HGVI, as applicable, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party, such Borrower or HGVI, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s or a Restricted Subsidiary’s stockholders, partners or members
(or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary. If HGVJ is joined as a Borrower in accordance with
Section 2.18, the term “Restricted Subsidiary” shall include HGVJ.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Approved Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in an Approved Currency pursuant to Section 2.02 and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Approved Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by an L/C Issuer under any Letter of Credit denominated in an Approved
Currency and (iv) such additional dates as the Administrative Agent or an L/C
Issuer shall determine or the Required Lenders shall require.

“Reversion Date” has the meaning set forth in Article VII.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same Approved Currency, and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders pursuant to Section 2.01(b).

 

63



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate Principal Amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Amendment No. 1 Revolving Credit Commitments” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $200,000,000 on the Closing Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $800,000,000 on the Amendment No. 1 Effective Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the applicable Borrower
payable to any Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit D-2 hereto, evidencing the aggregate
Indebtedness of the applicable Borrower to such Revolving Credit Lender
resulting from the Revolving Credit Loans made by such Revolving Credit Lender
to the applicable Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

 

64



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Company or any Restricted Subsidiary and any Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, financing receivables,
other receivables, royalty or other revenue streams and other rights to payment
and any other assets related thereto subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Company or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) pursuant to which the Company or any of its Restricted Subsidiaries
sells or grants a security interest in Securitization Assets to, or for the
benefit of, either (a) a Person that is not a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells its or grants a security interests
in Securitization Assets to, or for the benefit of, a Person that is not a
Restricted Subsidiary.

“Securitization Subsidiary” means (i) each Subsidiary of the Company listed on
Schedule 1.01E and (ii) any Subsidiary formed for the purpose of, and that
solely engages only in one or more Qualified Securitization Financing and other
activities reasonably related thereto.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among Holdings, the Company, certain
subsidiaries of the Company and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Unsecured Notes” means $300,000,000 in aggregate principal amount of the
Company’s 6.50% senior unsecured notes due 2024 issued pursuant to the Senior
Unsecured Notes Indenture.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes, the notes purchase agreement and the registration rights
agreements).

 

65



--------------------------------------------------------------------------------

“Senior Unsecured Notes Indenture” means the Indenture for the Senior Unsecured
Notes, dated as of October 21, 2016, among Hilton Grand Vacations Borrower LLC
and Hilton Grand Vacations Borrower Inc., as the issuers, the guarantors listed
therein and Wilmington Trust, National Association, as trustee, as amended or
supplemented from time to time.

“Senior Unsecured Notes Offering Memorandum” means the offering memorandum,
dated November 18, 2016, relating to the sale of the Senior Unsecured Notes.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Company or any of its Restricted Subsidiaries on the Closing Date, and
any reasonable extension thereof, or (2) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Company and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the
applicable Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit M-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

 

66



--------------------------------------------------------------------------------

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Representations” means those representations and warranties made by
the Company in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii) (to the
extent such conflict has not resulted in a Material Adverse Effect (as such term
or similar definition is defined in the main transaction agreement governing the
applicable Permitted Acquisition), 5.04, 5.13, 5.18, 5.20 and 5.21).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

“Spin-Off Date” means the date on which the Spin-Off Transaction is consummated.

“Spin-Off Transaction” means, collectively, the transactions, substantially on
the terms described in the Senior Unsecured Notes Offering Memorandum, which
upon consummation thereof, will result in (a) PHRI holding directly or
indirectly all or substantially all of the Ownership Business and (b) HGVI
holding directly or indirectly all or substantially all of the Timeshare
Business, and which will be completed by the distribution by Hilton Worldwide
Holdings Inc. to its stockholders of shares of each of PHRI and HGVI on a pro
rata basis, and all related transactions, including the Ownership Capitalization
and the Transactions.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign

 

67



--------------------------------------------------------------------------------

exchange trading office at approximately 11:00 a.m. New York City time on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Approved Currency.

“Sterling” and “£” mean freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

“Stockholders Agreement” means the Stockholders Agreement, to be dated on or
prior to the Spin-Off Date, containing substantially the terms described in the
Senior Unsecured Notes Offering Memorandum, by and among Hilton Worldwide
Holdings Inc., HGVI, the Blackstone Entities (as defined therein) and the other
parties thereto, as amended, supplemented, waived or otherwise modified from
time to time in a manner not materially adverse to the Lenders when taken as a
whole, as compared to the Stockholders Agreement as in effect immediately prior
to such amendment, supplement, waiver or modification.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings and HGVI.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Support and Services Agreement” means the management services or similar
agreements between certain of the management companies associated with one or
more of the Investors or their advisors, if applicable, and HGVI (and/or its
direct or indirect parent companies), as in effect from time to time; provided
that any management, monitoring, consulting and advisory fees payable in advance
by HGVI (and/or its direct or indirect parent companies) and its Restricted
Subsidiaries shall not exceed an amount equal to 2.0% of Consolidated EBITDA for
such fiscal year.

 

68



--------------------------------------------------------------------------------

“Supported QFC” has the meaning set forth in Section 10.25.

“Suspended Covenants” has the meaning set forth in Article VII.

“Suspension Period” has the meaning set forth in Article VII.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means (i) Deutsche Bank AG New York Branch (immediately
prior the Amendment No. 1 Effective Date) and (ii) Bank of America, N.A. (as of
the Amendment No. 1 Effective Date), in each case in its capacity as provider of
Swing Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

69



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Note” means a promissory note of the Company payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit D-3
hereto, evidencing the aggregate Indebtedness of the Company to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Tax Group” has the meaning set forth in Section 7.06(i).

“Tax Matters Agreement” means the Tax Matters Agreement, to be dated on or prior
to the Spin-Off Date, containing substantially the terms described in the Senior
Unsecured Notes Offering Memorandum, by and among Hilton Worldwide Holdings
Inc., PHRI and HGVI and the other parties thereto, as amended, supplemented,
waived or otherwise modified from time to time in a manner not materially
adverse to the Lenders when taken as a whole, as compared to the Tax Matters
Agreement as in effect immediately prior to such amendment, supplement, waiver
or modification.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a), an
Incremental Amendment, a Refinancing Amendment or an Extension.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Company hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means any Initial Term Loans, Amendment No. 1 Term Loans or any
Incremental Term Loan, Refinancing Term Loan or Extended Term Loan designated as
a “Term Loan”, as the context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

 

70



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Company payable to any Term Lender or
its registered assigns, in substantially the form of
Exhibit D-1 hereto, evidencing the aggregate Indebtedness of the Company to such
Term Lender resulting from the Term Loans of each Class made by such Term
Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Company for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $75,000,000.

“Timeshare Business” has the meaning assigned to such term in the Distribution
Agreement.

“Timeshare Facility” means the Receivables Loan Agreement, dated as of May 9,
2013, among Hilton Grand Vacations Trust I LLC, as borrower, Wells Fargo Bank,
National Association, as paying agent and securities intermediary, the persons
from time to time party thereto as conduit lenders, the financial institutions
from time to time party thereto as committed lenders, the financial institutions
from time to time party thereto as managing agents, and Deutsche Bank Securities
Inc., as administrative agent and structuring agent, as amended, restated,
supplemented, refinanced or replaced or otherwise modified from time to time.

“Timeshare Loans” means loans made by the Company or any of its Subsidiaries to
consumers in connection with their purchase of vacation ownership intervals from
(i) the Company or one of its Subsidiaries or (ii) third party developers under
“fee-for-service” arrangements in an HGVI club or HGVI branded residential unit,
in each case evidenced by a promissory note secured by points earned under the
Hilton Grand Vacations Club or similar customer loyalty and rewards programs or
a fee simple interest in a residential unit.

“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Agreements” means collectively, the Distribution Agreement, the
Employee Matters Agreement, the License Agreement, the Stockholders Agreement,
the Tax Matters Agreement, the Transition Services Agreement and each other
instrument or agreement to be entered into in connection with, or as
contemplated by, the Spin-Off Transaction.

“Transaction Expenses” means any fees or expenses incurred or paid by HGVI, the
Parent, the Company or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any original issue discount or upfront fees), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Closing Date and the execution and delivery of Loan Documents entered into
on the Closing Date, (b) the Refinancing, (c) the issuance of the Senior
Unsecured Notes and (d) the payment of Transaction Expenses.

 

71



--------------------------------------------------------------------------------

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Transition Services Agreement” means the Master Transition Services Agreement,
to be dated on or prior to the Spin-Off Date, containing substantially the terms
described in the Senior Unsecured Notes Offering Memorandum, by and among Hilton
Worldwide Holdings Inc., PHRI and HGVI, as amended, supplemented, waived or
otherwise modified from time to time in a manner not materially adverse to the
Lenders when taken as a whole, as compared to the Transition Services Agreement
as in effect immediately prior to such amendment, supplement, waiver or
modification.

“Treasury Services Agreement” means any agreement between the Company or any
Subsidiary and any Approved Counterparty relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.25.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unaudited Financial Statements” means the unaudited condensed consolidated
balance sheets of Hilton Resorts Corporation as of September 30, 2016 and
June 30, 2016 and related condensed consolidated statements of operations, cash
flows and parent equity (deficit) for Hilton Resorts Corporation for the nine
months ended September 30, 2016 and for the six months ended June 30, 2016 and
June 30, 2015, in each case, adjusted to give effect to the Spin-Off
Transactions.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

72



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (i) each Subsidiary of the Company listed on
Schedule 1.01F, (ii) any Subsidiary of the Company designated by the board of
managers of the Company as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “¥” mean lawful money of Japan.

“Yen Sublimit” means an amount equal to the lesser of (a) $250,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Yen Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

73



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c)

Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

(d)

The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time and (c) such
action shall be deemed to be permitted, in each case, if such action would
otherwise be permitted under Section 7.04 and Section 7.05 hereunder.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio, Consolidated Total Net Leverage Ratio and Consolidated
Interest Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

74



--------------------------------------------------------------------------------

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08 Additional Approved Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Revolving
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Approved Currency”; provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available, freely transferable and readily convertible into Dollars in the
London interbank market. Such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and, in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall also be subject to the approval of the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), fifteen (15) Business Days prior to the date of the
desired Borrowing or issuance of a Letter of Credit (or such other time or date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable L/C Issuer, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall also promptly
notify the applicable L/C Issuer thereof. Each Revolving Credit Lender and the
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m. (New York
time), ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Revolving Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

75



--------------------------------------------------------------------------------

(c) Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or L/C
Issuer, as the case may be, to permit Eurocurrency Rate Revolving Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Revolving Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Approved Currency hereunder for purposes of any
Borrowing of Eurocurrency Rate Revolving Loans; and if the applicable L/C Issuer
also consents to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Approved Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Company.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Company on the Amendment No. 1
Effective Date loans denominated in Dollars in an aggregate amount not to exceed
the amount of such Term Lender’s Amendment No. 1 Term Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in an Approved Currency to the Borrowers from its
applicable Lending Office (each such loan, a “Revolving Credit Loan”) from time
to time as elected by the applicable Borrower pursuant to Section 2.02, on any
Business Day during the period from the Closing Date until the Maturity Date
with respect to such Revolving Credit Lender’s applicable Revolving Credit
Commitment, in an aggregate Principal Amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment at such
time; provided that after giving effect to any Revolving Credit Borrowing,
(i) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment and (ii) the aggregate Outstanding
Amount of Revolving Credit Loans and L/C Obligations denominated in Yen does not
exceed the Yen Sublimit. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans denominated in Dollars may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

76



--------------------------------------------------------------------------------

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 noon New York City time (i) three Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans;
provided that the notice referred to in subclause (i) above may be delivered no
later than one (1) Business Day prior to the Closing Date in the case of initial
Credit Extensions denominated in Dollars. Each telephonic notice by the
applicable Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Except as provided in Section 2.14(a), each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a minimum principal
amount of (A) if such Eurocurrency Rate Loan is denominated in Dollars,
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, (B) if such
Eurocurrency Rate Loan is denominated in Sterling, £1,000,000, or a whole
multiple of £500,000 in excess thereof, (C) if such Eurocurrency Rate Loan is
denominated in euros, €2,000,000, or a whole multiple of €1,000,000 in excess
thereof, and (D) if such Eurocurrency Rate Loan is denominated in Yen,
¥2,000,000,000, or a whole multiple of ¥1,000,000,000 in excess thereof. Except
as provided in Sections 2.03(c), 2.04(c), 2.14(a) or the last sentence of this
paragraph, each Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Term Borrowing of a
particular Class, a Revolving Credit Borrowing, a conversion of Term Loans of
any Class or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
of a Class or Revolving Credit Loans are to be converted, (v) in the case of a
Revolving Credit Borrowing, the relevant Approved Currency in which such
Revolving Credit Borrowing is to be denominated and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the applicable Borrower
fails to specify an Approved Currency of a Loan in a Committed Loan Notice, such
Loan shall be made in Dollars. If the applicable Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as or converted to (x) in the case of any
Loan denominated in Dollars, Base Rate Loans or (y) in the case of any Loan
denominated in an Approved Foreign Currency, Eurocurrency Rate Loans in the
Approved Currency having an Interest Period of one month, as applicable. Any
such automatic conversion to Base Rate Loans or one-month Eurocurrency Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
No Loan may be converted into or continued as a Loan denominated in another
Approved Currency, but instead must be prepaid in the original Approved Currency
or reborrowed in another Approved Currency.

 

77



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and Approved Currency) of its Pro
Rata Share or other applicable share provided for under this Agreement of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the applicable Borrower pays the amount due, if
any, under Section 3.05 in connection therewith. During the existence of an
Event of Default, the Administrative Agent or the Required Lenders may require
that no Loans in any Approved Currency may be converted to or continued as
Eurocurrency Rate Loans and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Approved Foreign
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the applicable Borrower
and the Lenders of any change in the Prime Rate used in determining the Base
Rate promptly following the announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in any Approved Currency for the account of the Company or any Subsidiary of the
Company and to amend, renew or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any

 

78



--------------------------------------------------------------------------------

Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit or (z) the aggregate Outstanding
Amount of Revolving Credit Loans and L/C Obligations denominated in Yen would
exceed the Yen Sublimit. In addition, the face amount of outstanding Letters of
Credit issued by any L/C Issuer shall not exceed such L/C Issuer’s Applicable
L/C Fronting Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Company’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Company may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto and deemed L/C Obligations, and from
and after the Amendment No. 1 Effective Date shall be subject to and governed by
the terms and conditions hereof.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve, liquidity or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

 

79



--------------------------------------------------------------------------------

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Company or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Company or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Issuance
Request, appropriately completed and signed by a Responsible Officer of the
Company or his/her delegate or designee. Such Letter of Credit Issuance Request
must be received by the relevant L/C Issuer and the Administrative Agent not
later than 1:00 p.m. (New York City time) at least two Business Days prior to
the proposed issuance date or date of amendment, as the case may be; or, in each
case, such other date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Issuance Request
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the relevant Approved
Currency in which such Letter of Credit is to be denominated; (d) the expiry
date thereof; (e) the name and address of the beneficiary thereof; (f) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(g) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (h) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Issuance Request shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request.

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Company and, if not, such L/C Issuer will
provide the Administrative Agent with a copy

 

80



--------------------------------------------------------------------------------

thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Company or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such twelve month period
to be agreed upon by the relevant L/C Issuer and the Company at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Company shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such extension if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Company and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Approved Foreign Currency, the Company shall reimburse the L/C
Issuer in such Approved Currency, unless the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Approved Foreign Currency, the L/C Issuer shall notify
the Company of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 1:00 p.m. (New York City
time), in the case of a drawing in Dollars, or 2:00 p.m. (London time) (or, if
earlier, 9:00 a.m. New York City time), in the case of a drawing in an Approved
Foreign Currency, on (1) the next Business Day immediately following any payment
by an L/C Issuer under a Letter of Credit that the Company

 

81



--------------------------------------------------------------------------------

receives notice thereof (each such date, an “Honor Date”), the Company shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing in the relevant Approved Currency; provided that the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with a Revolving
Credit Borrowing under the Revolving Credit Facility or a Swing Line Borrowing
under the Swing Line Facility in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Borrowing or Swing Line Borrowing, as
applicable. In the event that (x) a drawing denominated in an Approved Foreign
Currency is to be reimbursed in Dollars pursuant to the first sentence of this
Section 2.03(c)(i) and (y) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
applicable Approved Foreign Currency equal to the drawing, the Company agrees,
as a separate and independent obligation, to indemnify the L/C Issuer for the
loss resulting from its inability on that date to purchase the Approved Currency
in the full amount of the drawing. If the Company fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof) (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share or other applicable share provided for under this Agreement thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans or
Eurocurrency Rate Loans, as applicable, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Pro Rata Share or other applicable share provided for under this
Agreement of the Unreimbursed Amount not later than 2:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan or Eurocurrency Rate Loan, as applicable,
to the Company in such amount. The Administrative Agent shall promptly remit the
funds so received to the relevant L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Company shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest (which begins to accrue
upon funding by the L/C Issuer) at the Default Rate for Revolving Credit Loans.
In such event, each Appropriate Lender’s payment to the Administrative Agent for
the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

82



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Company or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement hereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

83



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent or the L/C Issuer, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the Company to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Approved Foreign Currency to the Company or any Subsidiary or in
the relevant currency markets generally; and

 

84



--------------------------------------------------------------------------------

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Company to the extent
permitted by applicable Law) suffered by the Company that are caused by such L/C
Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Company hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided that
this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vii) of Section 2.03(e); provided that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against an L/C Issuer, and such L/C Issuer may be liable to the Company,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Company to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Company shall Cash
Collateralize the then Outstanding Amount of all

 

85



--------------------------------------------------------------------------------

L/C Obligations (in an amount equal to such Outstanding Amount determined as of
the date of such Event of Default or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 2:00 p.m., New York City time
on (x) in the case of the immediately preceding clauses (i) and (ii), (1) the
Business Day that the Company receives notice thereof, if such notice is
received on such day prior to 12:00 noon, New York City time or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Company receives such notice and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Company shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in a Cash Collateral Account and may be
invested in readily available Cash Equivalents as directed by the Company. If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Company will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Company. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Company.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of the Revolving Credit Lenders for the applicable Revolving Credit
Facility (in accordance with their Pro Rata Share or other applicable share
provided for under this Agreement) a Letter of Credit fee in Dollars for each
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
for Revolving Credit Loans that are Eurocurrency Rate Loans times the Dollar
Equivalent of the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided, however, any Letter of Credit
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to

 

86



--------------------------------------------------------------------------------

the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Pro Rata Shares allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such Letter of Credit fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in any
Applicable Rate for Revolving Credit Loans during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by such
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the Dollar Equivalent of the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable in Dollars on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Company shall pay
directly to each L/C Issuer for its own account, in Dollars, with respect to
each Letter of Credit issued by it the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Company, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

87



--------------------------------------------------------------------------------

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Company fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Company shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.03(g). Upon the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
may be reduced as agreed between the L/C Issuers and the Company, without the
consent of any other Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Company shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, N.A., in its capacity as Swing Line Lender, agrees to make loans in
Dollars to the Company (each such loan, a “Swing Line Loan”), from time to time
on any Business Day during the period beginning on the Business Day after the
Closing Date and until the Maturity Date of the Revolving Credit Facility in an
aggregate principal amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, provided that such Swing Line Loans, when aggregated
with the Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, shall not exceed the
amount of such Swing Line Lender’s Revolving Credit Commitment; provided that,
after giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure
shall not exceed

 

88



--------------------------------------------------------------------------------

the aggregate Revolving Credit Commitments and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect; provided, further, that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New York
City time on the requested borrowing date and shall specify (i) the principal
amount to be borrowed, which principal amount shall be a minimum of $500,000
(and any amount in excess of $500,000 shall be in integral multiples of
$100,000) and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice
(by telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. New York City time on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. New York City time on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company. Notwithstanding anything to the contrary contained in this Section 2.04
or elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it and the Company to eliminate the Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swing Line Loans, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Swing Line Lender
to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of
the outstanding Swing Line Loans.

 

89



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share or other applicable share
provided for under this Agreement of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. New York City time on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Company to repay Swing Line Loans, together with interest as provided herein.

 

90



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Company shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swing Line Loans may
be reduced as agreed between the Swing Line Lender and the Company, without the
consent of any other Person.

 

91



--------------------------------------------------------------------------------

SECTION 2.05 Prepayments.

(a) Optional. (i) The applicable Borrower may, upon, subject to clause
(iii) below, written notice to the Administrative Agent by such Borrower
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
12:00 noon New York City time (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) one (1) Business Day prior to any
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum Principal Amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum Principal Amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof or, in each case, if less, the entire Principal Amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the applicable Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon to such date, together
with any additional amounts required pursuant to Section 3.05. In the case of
each prepayment of the Loans pursuant to this Section 2.05(a), the applicable
Borrower may in its sole discretion select the Borrowing or Borrowings and,
subject to the pro rata application within any Class of Loans, any Class to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable share as provided for
under this Agreement.

(ii) The Company may, upon, subject to clause (iii) below, written notice to the
Swing Line Lender pursuant to delivery to the Swing Line Lender of a Notice of
Loan Prepayment (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. New York City
time on the date of the prepayment, and (2) any such prepayment shall be in a
minimum Principal Amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
applicable Borrower may rescind any notice of prepayment under Sections
2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all or a portion of the applicable Facility, which refinancing
shall not be consummated or shall otherwise be delayed. Each prepayment of any
Class of Term Loans pursuant to this Section 2.05(a) shall be applied in an
order of priority to repayments thereof required pursuant to Section 2.07(a) as
directed by the applicable Borrower and, absent such direction, shall be applied
in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

 

92



--------------------------------------------------------------------------------

(iv) [Reserved].

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Company
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon such
prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

 

93



--------------------------------------------------------------------------------

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

94



--------------------------------------------------------------------------------

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

 

95



--------------------------------------------------------------------------------

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the applicable Borrower is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as a separate offer pursuant to the
terms of this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in

 

96



--------------------------------------------------------------------------------

excess thereof and (IV) each such solicitation by a Company Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender

 

97



--------------------------------------------------------------------------------

that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant

 

98



--------------------------------------------------------------------------------

tranche of Loans on a pro rata basis across such installments. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

 

99



--------------------------------------------------------------------------------

(b) Mandatory. (i) [Reserved].

(ii) If (x) the Company or any Restricted Subsidiary of the Company Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05 (a), (b), (c), (d), (e), (g), (h), (i), (k), (l),
(m), (o), (p), (q), (s)), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Company or Restricted Subsidiary of Net Proceeds,
the Company shall cause to be offered to be prepaid in accordance with clause
(b)(ix) below, on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by the Company or any Restricted Subsidiary
of such Net Proceeds, subject to clause (b)(xi) below, an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received;
provided that if at the time that any such prepayment would be required, the
Company is required to offer to repurchase any Permitted First Priority
Refinancing Debt (or any Permitted Refinancing thereof that is secured on a pari
passu basis with the Obligations) pursuant to the terms of the documentation
governing such Indebtedness with the Net Proceeds of such Disposition or
Casualty Event (such Indebtedness required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Company may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness at such
time); provided, further, that (A) the portion of such Net Proceeds allocated to
the Other Applicable Indebtedness shall not exceed the amount of such Net
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Proceeds
shall be allocated to the Term Loans in accordance with the terms hereof to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(ii) shall be
reduced accordingly and (B) to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

(iii) [Reserved.]

(iv) If the Company or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (excluding Section 7.03(t)), the Company shall cause to be
offered to be prepaid in accordance with clause (b)(ix) below an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the Company or such Restricted Subsidiary of such Net Proceeds.

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Company shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(v) unless after the prepayment in full of the Revolving Credit

 

100



--------------------------------------------------------------------------------

Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect. If the Administrative
Agent notifies the Company at any time that the Outstanding Amount of all
Revolving Credit Loans and L/C Obligations denominated in Yen at such time
exceeds an amount equal to 105% of the Yen Sublimit then in effect, then, within
five (5) Business Days after receipt of such notice, the Company shall prepay or
cause to be prepaid Loans and/or Cash Collateralize Letters of Credit in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Yen Sublimit then in effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with its terms), (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans);
(B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i) through (iv) of this Section 2.05(b) shall be applied to the
scheduled installments of principal thereof following the date of prepayment
pursuant to Section 2.07(a) in direct order of maturity; and (C) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(vii) The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Company’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b), prior to the last day of the Interest Period therefor, the
Company may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from any
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from any Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

 

101



--------------------------------------------------------------------------------

(ix) Term Opt-out of Prepayment. With respect to each prepayment of Term Loans
required pursuant to Section 2.05(b), (A) each Lender of Term Loans will have
the right to refuse such offer of prepayment by giving written notice of such
refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the Company shall not prepay any Term Loans of such Lender on
the date that is specified in clause (B) below), (B) the Company will make all
such prepayments not so refused upon the fourth Business Day after delivery of
notice by the Company pursuant to Section 2.05(b)(vii) and (C) any prepayment
refused by Lenders of Term Loans may be retained by the Company.

(x) In connection with any mandatory prepayments by the Company of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Company pursuant to Section 3.05.

(xi) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) is prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Proceeds so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Company hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
that would otherwise be required to be used to make an offer of prepayment
pursuant to 2.05(b)(ii), is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds will
be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Company has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition would
have material adverse tax cost consequences with respect to such Net Proceeds,
such Net Proceeds so affected may be retained by the applicable Foreign
Subsidiary; provided that in the case of this clause (ii), on or before the date
on which any such Net Proceeds so retained would otherwise have been required to
be applied to reinvestments or prepayments pursuant to Section 2.05(b), the
Company applies an amount equal to such Net Proceeds to such reinvestments or
prepayments, as applicable, as if such Net Proceeds had been received by the
Company rather than such Foreign Subsidiary, less the amount of additional taxes
that would have been payable or reserved against if such Net Proceeds had been
repatriated (or, if less, the Net Proceeds would be calculated if received by
such Foreign Subsidiary).

 

102



--------------------------------------------------------------------------------

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Company may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $10,000,000, or any whole multiple of $1,000,000, in excess thereof
or, if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit, the Yen Sublimit or
the Swing Line Sublimit exceeds the amount of the Revolving Credit Facility,
such sublimit shall be automatically reduced by the amount of such excess. The
amount of any such Commitment reduction shall not otherwise be applied to the
Letter of Credit Sublimit, the Yen Sublimit or the Swing Line Sublimit unless
otherwise specified by the Company. Notwithstanding the foregoing, the Company
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Amendment No. 1 Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding (or deemed funding)
of the Amendment No. 1 Term Loans to be made by it on the Amendment No. 1
Effective Date. The Revolving Credit Commitment shall automatically and
permanently terminate on the Maturity Date with respect to the Revolving Credit
Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Yen Sublimit
or the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Company shall repay to the Administrative Agent for the
ratable account of the Term Lenders, (i) with respect to the Amendment No. 1
Term Loans, on the last Business Day of each March, June, September and
December, commencing with the first fiscal quarter after the Amendment No. 1
Effective Date until the fiscal quarter ending prior to the fifth anniversary of
the Amendment No. 1 Effective Date, an aggregate principal amount equal to 1.25%
of the aggregate principal amount of all Amendment No. 1 Term Loans outstanding
on the Amendment No. 1 Effective Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the
Amendment No. 1 Term Loans, the aggregate principal amount of all Amendment
No. 1 Term Loans outstanding on such date. In the event any Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans are made, such Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall
be repaid by the Company in the amounts and on the dates set forth in the
Incremental Amendment, Refinancing Amendment or Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.

 

103



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility (although Swing
Line Loans may thereafter be reborrowed, in accordance with the terms and
conditions hereof, if there are one or more Classes of Revolving Credit
Commitments which remain in effect).

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), each Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Company agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to the Applicable Rate with respect
to Revolving Credit Loan commitment fees, times the actual daily amount by which
the aggregate Revolving Credit Commitment for the applicable Facility exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender, except to the extent that such
commitment fee shall otherwise have been due and payable by the Company prior to
such time; and

 

104



--------------------------------------------------------------------------------

provided, further, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for the Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date during the first full fiscal quarter to occur after the Closing
Date and on the Maturity Date for the Revolving Credit Commitments. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Company shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Company and the
applicable Agent).

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of three hundred and sixty-five (365) days, or three hundred and sixty-six
(366) days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

105



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the applicable Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrowers under this
Agreement and the other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
an Approved Foreign Currency, all payments by the Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office for
Dollar-denominated payments and in Same Day Funds not later than 1:00 p.m. New
York City time on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder in an Approved Foreign
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Approved Foreign Currency and in Same Day
Funds not later than 2:00 p.m. (London time) (or, if earlier, 9:00 a.m. New York
city time) on the dates specified herein. If, for any reason, the Borrowers is
prohibited by any Law from making any required payment hereunder in an Approved
Foreign Currency, the Borrowers shall make such payment in Dollars in an amount
equal to the Dollar Equivalent of such Approved Foreign Currency payment amount.
The Administrative Agent will promptly distribute to each Appropriate Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after the time
specified above shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

 

106



--------------------------------------------------------------------------------

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:

(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit or Swing Line
Loan), such Lender shall forthwith on demand pay to the Administrative Agent the
amount thereof in Same Day Funds, together with interest thereon for the period
from the date such amount was made available by the Administrative Agent to the
applicable Borrower to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the applicable
Overnight Rate, plus any reasonable administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount (including, without
limitation, failure to fund participations in respect of any Letter of Credit or
Swing Line Loan) forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and the applicable Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
applicable Borrower may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV or in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

107



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Borrowers or the Loan Parties under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may (to
the fullest extent permitted by mandatory provisions of applicable Law), but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable

 

108



--------------------------------------------------------------------------------

Law, exercise all its rights of payment (including the right of setoff, but
subject to Section 10.09) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Company may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be in the same
Facility as any outstanding Term Loans of an existing Class of Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Company (or any
Loan Party organized under the laws of the United States, any state thereof, the
District of Columbia or any territory thereof, may be designated as a borrower
in respect thereof) (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments (including through
any Revolving Commitment Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Company (or any Loan Party
organized under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, that may be designated as a borrower in
respect thereof) (when borrowed, an “Incremental Revolving Credit Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Incremental Revolving Credit Commitment of such Class and (ii) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Credit Loans of such Class made pursuant
thereto. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

 

109



--------------------------------------------------------------------------------

(c) Incremental Loan Request. Each Incremental Loan Request from the Company
pursuant to this Section 2.14 shall set forth the requested amount, the Approved
Currency and proposed terms of the relevant Incremental Term Loans or
Incremental Revolving Credit Commitments. Incremental Term Loans may be made,
and Incremental Revolving Credit Commitments may be provided, by any existing
Lender (but each existing Lender will not have an obligation to make any
Incremental Commitment, nor will the Company have any obligation to approach any
existing lenders to provide any Incremental Commitment) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such, an “Incremental Revolving Credit Lender” or “Incremental
Term Lender,” as applicable, and, collectively, the “Incremental Lenders”);
provided that the Administrative Agent, each Swing Line Lender and each L/C
Issuer shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Revolving Commitment Increases to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) shall have occurred and be continuing or would exist after giving effect to
such Incremental Commitments, or (y) if otherwise, no Event of Default shall
have occurred and be continuing or would exist after giving effect to such
Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Acquisition, (x) the reference in 4.02(i) to
the accuracy of the representations and warranties shall refer to the accuracy
of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition;

(iii) the Company and its Restricted Subsidiaries shall be in compliance with
the covenants set forth in Section 7.11, determined on a Pro Forma Basis as of
the Incremental Facility Closing Date and the last day of the most recently
ended Test Period, as if any Incremental Term Loans or Incremental Revolving
Credit Commitments, as applicable, available under such Incremental Commitments
had been outstanding on the last day of such fiscal quarter of the Company for
testing compliance therewith, and, in each case (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, and (y) without netting the cash proceeds
of any such Incremental Loans;

 

110



--------------------------------------------------------------------------------

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) $450,000,000 less
the aggregate principal amount of Indebtedness incurred pursuant to
Section 7.03(q) at or prior to such time plus (B) all voluntary prepayments of
Term Loans and voluntary commitment reductions of Revolving Credit Commitments
prior to or simultaneous with the Incremental Facility Closing Date (excluding
voluntary prepayments of Incremental Term Loans and voluntary commitment
reductions (i) of Incremental Revolving Credit Commitments, to the extent such
Incremental Term Loans and Incremental Revolving Credit Commitments were
obtained pursuant to clause (C) below or (ii) with the proceeds of
Indebtedness), plus (C) additional amounts so long as the Consolidated First
Lien Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available, as if any Incremental Term Loans
or Incremental Revolving Credit Commitments, as applicable, available under such
Incremental Commitments had been outstanding on the last day of such period,
and, in each case (x) with respect to any Incremental Revolving Credit
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) without netting the cash proceeds of any such Incremental
Loans, does not exceed 1.00 to 1.00; and the Applicable Consolidated First Lien
Net Leverage Ratio Level (or if such Incremental Commitments or Incremental
Loans are incurred in connection with a Permitted Acquisition, no greater than
the greater of (1) the Applicable Consolidated First Lien Net Leverage Ratio
Level and (2) the Consolidated First Lien Net Leverage Ratio immediately prior
to the consummation of such Permitted Acquisition); and

(vi) such other conditions as the Company, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Company and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Term Loans or Revolving Credit
Commitments, as applicable, each existing on the Incremental Facility Closing
Date, shall be reasonably satisfactory to Administrative Agent (it being
understood that to the extent any financial maintenance covenant is added for
the benefit of any Incremental Term Loans and Incremental Term Commitments or
the Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, no consent shall be required from the Administrative Agent or any
of the Lenders to the extent that such financial maintenance covenant is also
added for the benefit of any corresponding existing Facility). In any event:

 

111



--------------------------------------------------------------------------------

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Term Loans,

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Company and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Term Loans hereunder, as specified in the applicable Incremental
Amendment; provided that the Company shall be permitted to prepay any Class of
Term Loans on a better than a pro rata basis as compared to any other Class of
Term Loans with a later maturity date than such Class.

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Latest Maturity Date of any
Revolving Credit Loans outstanding at the time of incurrence of such Incremental
Revolving Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis (or, in the case of repayment, on a pro rata basis or less than a pro rata
basis) with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

 

112



--------------------------------------------------------------------------------

(D) subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) with all other
Revolving Credit Commitments on the Incremental Facility Closing Date, except
that the Company shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date.

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Company and the applicable
new Lenders and shall be set forth in each applicable Incremental Amendment.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Company, any Loan Party organized under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, that may be designated as a borrower in respect thereof (if any), each
Incremental Lender providing such Commitments and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Company, to effect the provisions of this Section 2.14. The
Company (or any Loan Party organized under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof, that may be
designated as a borrower in respect thereof) will use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

 

113



--------------------------------------------------------------------------------

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Sections 2.02 and 2.05(a) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Company may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
or Other Revolving Credit Commitments constituting Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with this
Section 2.15 (each, an “Additional Refinancing Lender”) (provided that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans or providing
such Other Revolving Credit Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Refinancing
Lender; provided that notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Other Revolving Credit Commitments with a
longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage

 

114



--------------------------------------------------------------------------------

of the Revolving Credit Commitments (and except as provided in Section 2.03(n)
and Section 2.04(g), without giving effect to changes thereto on an earlier
maturity date with respect to Swing Line Loans and Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Credit Loans with
respect to, and termination of, Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Company
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.15, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Company may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable)

 

115



--------------------------------------------------------------------------------

and offered pro rata to each Lender under such Existing Term Loan Tranche and
(y) be identical to the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans are to be amended, except that: (i) all or any of
the scheduled amortization payments of principal of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments of principal
of the Term Loans of such Existing Term Loan Tranche, to the extent provided in
the applicable Extension Amendment; (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Company and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans were amended
are repaid in full, unless such optional prepayment is accompanied by at least a
pro rata optional prepayment of such Existing Term Loan Tranche; provided,
however, that (A) no Default shall have occurred and be continuing at the time a
Term Loan Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any then existing Term Loans hereunder, (C) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Term Loans) than the remaining Weighted
Average Life to Maturity of any Existing Term Loan Tranche, (D) any such
Extended Term Loans (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreements (to the extent any Intercreditor Agreement
is then in effect), (E) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (F) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $10,000,000.

(b) Extension of Revolving Credit Commitments. The Company may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Company shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and

 

116



--------------------------------------------------------------------------------

fees payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended, except that: (i) the Maturity Date of the Extended Revolving
Credit Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to extensions of credit under the Extended Revolving Credit Commitments
(whether in the form of interest rate margin, upfront fees, commitment fees,
original issue discount or otherwise) may be different than the Effective Yield
for extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that
(A) no Default shall have occurred and be continuing at the time a Revolver
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Revolving Credit Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder,
(C) any such Extended Revolving Credit Commitments (and the Liens securing the
same) shall be permitted by the terms of the Intercreditor Agreements (to the
extent any Intercreditor Agreement is then in effect) and (D) all documentation
in respect of such Extension Amendment shall be consistent with the foregoing.
Any Extended Revolving Credit Commitments amended pursuant to any Revolver
Extension Request shall be designated a series (each, a “Revolver Extension
Series”) of Extended Revolving Credit Commitments for all purposes of this
Agreement; provided that any Extended Revolving Credit Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Credit Commitments incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $5,000,000.

(c) Extension Request. The Company shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each,

 

117



--------------------------------------------------------------------------------

an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Company, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Company may, at its election,
specify as a condition to consummating any Extension Amendment that a minimum
amount (to be determined and specified in the relevant Extension Request in the
Company’s sole discretion and as may be waived by the Company) of Term Loans,
Revolving Credit Commitments or Incremental Revolving Credit Commitments (as
applicable) of any or all applicable Classes be tendered. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the

 

118



--------------------------------------------------------------------------------

consent of the Required Lenders called for therein) and (v) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.16, and the Required Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

(f) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to a Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the applicable
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y)

 

119



--------------------------------------------------------------------------------

such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the Pro Rata Share of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender. Subject to Section 10.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

120



--------------------------------------------------------------------------------

SECTION 2.18 Additional Borrower.

(a) The Company may at any time, by written notice (the “HGVJ Request”) to the
Administrative Agent, request that Hilton Grand Vacations Japan, LLC (“HGVJ”)
become a borrower with respect to any or all of the Revolving Credit Commitments
(the “HGVJ Revolving Credit Sub-Facility”; the commitments thereunder, the “HGVJ
Revolving Credit Commitments”). The Administrative Agent shall promptly, but no
later than 10 Business Days upon receipt of such notice from the Company deliver
a copy of such notice to each of the Lenders. Any such HGVJ Revolving Credit
Sub-Facility shall be provided by existing Revolving Credit Lenders who consent
thereto by notice to the Company and the Administrative Agent no later than 15
Business Days upon receipt of such notice from the Administrative Agent, but no
such existing Revolving Credit Lender will have an obligation to make available
any HGVJ Revolving Credit Commitment. Any Defaulting Lender and any Revolving
Credit Lender that does not affirmatively respond to the HGVJ Request within
such 15 Business Days shall be deemed to have not consented to make available
any such HGVJ Revolving Credit Commitments. The size of the HGVJ Revolving
Credit Sub-Facility shall be as agreed by the HGVJ Revolving Credit Lenders, the
Administrative Agent, HGVJ and the Company (but in no event shall it exceed the
aggregate amount of the Revolving Credit Commitments as of such date). The HGVJ
Revolving Credit Sub-Facility shall have the same terms and conditions as and be
part of, and not in addition to, the Revolving Credit Facility.

(b) The HGVJ Revolving Credit Sub-Facility shall be effected under this
Agreement pursuant to an amendment (the “HGVJ Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by HGVJ, the Company and each
other Loan Party, each existing Revolving Credit Lender who affirmatively
consents in writing to make available such HGVJ Revolving Credit Commitment
(each, an “HGVJ Revolving Credit Lender”), and the Administrative Agent. Such
HGVJ Amendment shall contain a Guaranty by the Company of the Obligations of
HGVJ under the Loan Documents, prepayment mechanisms in the event that Revolving
Credit Loans to HGVJ exceed the aggregate HGVJ Revolving Credit Commitments,
amendments to the “Pro Rata Share” definition, if needed, to disregard
borrowings under the HGVJ Revolving Credit Sub-Facility and collateral
allocation mechanisms substantially in the form attached hereto as Schedule
2.18, and the effectiveness of such HGVJ Amendment shall be subject to (i) after
giving effect to such HGVJ Amendment and any Credit Extensions contemplated in
connection therewith, the conditions of Sections 4.02(i) and (ii) being
satisfied (it being understood that all references to “the date of such Credit
Extension” or similar language in such Section 4.02 shall be deemed to refer to
the effective date of such HGVJ Amendment) and (ii) the receipt by the
Administrative Agent of such supporting resolutions, incumbency certificates,
opinions of counsel, documentation and other information (including a Beneficial
Ownership Certification) required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
other documents or information, in each case, as may be requested by and in
form, content and scope reasonably satisfactory to the Administrative Agent or
each HGVJ Revolving Credit Lender, and Notes signed by HGVJ to the extent any
such HGVJ Revolving Credit Lenders so require. Before and after giving effect to
the HGVJ Amendment and the effectiveness of the HGVJ Revolving Credit
Commitments thereunder, in no event shall (i) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans exceed such Lender’s Revolving Credit Commitment, (ii) the
aggregate Revolving Credit Loans of the Lenders, plus the Outstanding Amount of
all L/C Obligations, plus the Outstanding Amount of all Swing Line Loans exceed
such the aggregate Revolving Credit Commitments and (iii) the aggregate
Outstanding Amount of Revolving Credit Loans and L/C Obligations denominated in
Yen exceed the Yen Sublimit.

 

121



--------------------------------------------------------------------------------

(c) The HGVJ Amendment may, without the consent of any other Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section 2.18, including to
incorporate terms, conditions and provisions relating to local law requirements
based on the jurisdiction of organization of HGVJ (including customary
provisions with respect to Japanese Anti-Social Forces); provided that HGVJ will
use the proceeds of the HGVJ Revolving Credit Commitments for any purpose not
prohibited by this Agreement.

(d) If HGVJ becomes a “Borrower” pursuant to this Section 2.18, such Borrower
shall irrevocably appoint the Company as its agent for all purposes relevant to
this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto
and (iii) the receipt of the proceeds of any Loans made by the Lenders to HGVJ
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not HGVJ joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to HGVJ.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Company (the term Company under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
assessments or withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the Company, any Guarantor or other applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Company or such Guarantor
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Company or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

 

122



--------------------------------------------------------------------------------

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Company (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the Company
or the Administrative Agent, provide the Company and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Company and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Company and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Company, the Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate. Notwithstanding any
other provision of this clause (d), a Lender shall not be required to deliver
any form pursuant to this clause (d) that such Lender is not legally able to
deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

 

123



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate and (b) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(d)(iii), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Company, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Company) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

 

124



--------------------------------------------------------------------------------

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Company or any other person.

(g) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or any other Approved Currency), or to determine
or charge interest rates based upon the Eurocurrency Rate, then, on notice
thereof by such Lender to the applicable Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
in the affected currency or currencies, or, in the case of Eurocurrency Rate
Loans denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the applicable Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates.

(a) If the Required Lenders determine in good faith that for any reason adequate
and reasonable means do not exist for determining the applicable Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan in a given Approved Currency, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency

 

125



--------------------------------------------------------------------------------

Rate Loan in such Approved Currency does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, or that deposits in the applicable
Approved Currency in which such proposed Eurocurrency Rate Loan is to be
denominated are not being offered to banks in the applicable offshore interbank
market for the applicable amount and the Interest Period of such Eurocurrency
Rate Loan in the applicable Approved Currency, the Administrative Agent will
promptly so notify the applicable Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected Approved Currency shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the applicable Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in the affected Approved Currency or, failing that, will be deemed
to have converted such request, if applicable, into a request for a Borrowing of
Base Rate Loan in the amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if (x) the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or (y) the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate as mutually agreed by the Administrative Agent
and the Company (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. New York City time on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with prevailing market practice; provided that to the extent the
Administrative Agent is unable to reasonably administer such rate, such LIBOR
Successor Rate shall be applied in a manner consistent with alternative
practices as reasonably determined by the Administrative Agent acting in good
faith.

 

126



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the applicable Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero0.25% for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, as determined by the Administrative Agent in consultation with the
Company, to reflect the adoption of such LIBOR Successor Rate.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of any Change in Law,
in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurocurrency Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes, or any
Taxes excluded from the definition of Indemnified Taxes under exceptions (i)(B)
through (vi) thereof or Connection Income Taxes, or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the applicable Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction; provided that to the extent any increased costs or
reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or pursuant to Basel III after the Closing Date, then
such Lender shall be compensated pursuant to this Section 3.04 only if such
Lender imposes such charges under other syndicated credit facilities involving
similarly situated borrowers that such Lender is a lender under (it being
understood that no Lender shall have any obligation to disclose information
regarding such other similarly situated borrowers).

 

127



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law, in each case after the
Closing Date, or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy or liquidity and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of such Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any Eurocurrency Rate Loans
of such Borrower, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided such Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the applicable Borrower, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of such Borrower or the rights of such
Lender pursuant to Sections 3.04(a), (b), (c) or (d).

SECTION 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the applicable Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of such Borrower on a day other than the last day of the Interest Period
for such Loan;

 

128



--------------------------------------------------------------------------------

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of such Borrower on the date or in the amount notified by such
Borrower, including any loss or expense (excluding loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained; or

(c) any failure by such Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Approved
Foreign Currency on its scheduled due date or any payment thereof in a different
currency.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the applicable Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the applicable Borrower shall not be required to compensate
such Lender for any amount incurred more than one hundred and eighty (180) days
prior to the date that such Lender notifies such Borrower of the event that
gives rise to such claim; provided that if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the applicable Borrower under Section 3.04, such
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loan, or, if applicable,
to convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

129



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the applicable Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) a Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 (with respect to Indemnified Taxes)
or 3.04 as a result of any condition described in such Sections or any Lender
ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the applicable
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by such Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
applicable Borrower to find a replacement Lender or other such Person; and
provided, further, that (A) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01 (with respect to Indemnified Taxes), such assignment
will result in a reduction in such compensation or payments and (B) in the case
of any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of such Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of such Borrower owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

 

130



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the applicable Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the applicable Borrower owing to the
assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the applicable Borrower, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Company or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

131



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Closing Date.

The effectiveness of this Agreement on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Company and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
HGVI or the signing Loan Party, as applicable, each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement and any Notes requested by a Lender
prior to the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) evidence of all insurance required to be maintained pursuant to
Section 6.07, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral and on all liability insurance policies as
to which the Administrative Agent has reasonably requested to be so named;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of HGVI and each
Loan Party, certificates or memorandums and articles of incorporation,
certificates of limited partnership or certificates of formation, including all
amendments thereto, of HGVI and each Loan Party, certified (as of a recent
date), if applicable, by the Secretary of State (or other similar official) of
the jurisdiction of its organization or incorporation, as the case may be,
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible

 

132



--------------------------------------------------------------------------------

Officers of HGVI and each Loan Party as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which HGVI or such Loan Party is
a party or is to be a party on the Closing Date;

(vi) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to HGVI
and the Loan Parties and opinion from Holley, Driggs, Walch, Fine, Wray, Puzey &
Thompson, Nevada counsel to HGVI and the Loan Parties;

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Company (after giving
effect to the Spin-Off Transaction) substantially in the form attached hereto as
Exhibit E-2;

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Company, confirming satisfaction of the conditions set forth in
Section 4.02(i) and (ii); and

(ix) the Perfection Certificate, duly completed and executed by the Loan
Parties.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Company) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c) Prior to or substantially simultaneously with the initial Credit Extensions,
the sale of the Senior Unsecured Notes as contemplated by the Senior Unsecured
Notes Offering Memorandum shall have been consummated in an aggregate principal
amount of $300,000,000.

(d) The Lead Arrangers shall have received the Audited Financial Statements and
the Unaudited Financial Statements.

(e) The Ownership Capitalization shall have occurred, and HGVI shall be a wholly
owned direct subsidiary of Hilton Worldwide Holdings Inc.

(f) The Administrative Agent shall have received at least 3 days prior to the
Closing Date all documentation and other information about the Company and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least 10 days prior to the
Closing Date.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

133



--------------------------------------------------------------------------------

SECTION 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Facility which shall be governed by
Section 2.14(d) and provided that clause (iv) shall only apply in respect of the
initial request for a Credit Extension under the Revolving Credit Facility)
including on the Closing Date is subject to the following conditions precedent:

(i) The representations and warranties of each Borrower or Loan Party set forth
in Article V and in each other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(iv) If the applicable Borrower is HGVJ, then the conditions of Section 2.18(b)
shall have been met to the reasonable satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in
the case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrowers and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents, the L/C Issuers and the Lenders at the time of each
Credit Extension that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party, HGVI and each Restricted Subsidiary (a) is a Person duly
organized or formed, validly existing and in good standing (where relevant)
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business as currently conducted and (ii) in the case of HGVI, the Borrowers
and the Loan Parties, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing (where relevant) under the Laws of each

 

134



--------------------------------------------------------------------------------

jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Company), (b)(i) (other than with respect to the Company),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Borrower, each Loan Party and
HGVI of each Loan Document to which such Person is a party, are within HGVI,
such Borrower or such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Borrower, any Loan Party or HGVI of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the priority thereof) or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by HGVI, each Borrower and each Loan Party that is a party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of HGVI, such Borrower and such Loan Party, enforceable against HGVI,
each Borrower and each Loan Party that is a party thereto in accordance with its
terms, except as such enforceability may be limited by (i) Debtor Relief Laws
and by general principles of equity, (ii) the need for filings, recordations and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties and (iii) the effect of foreign
Laws, rules and regulations as they relate to pledges, if any, of Equity
Interests in Foreign Subsidiaries.

 

135



--------------------------------------------------------------------------------

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the Company and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents or under the Senior Unsecured Notes Documents and
(iii) liabilities incurred in the ordinary course of business that, either
individually or in the aggregate, have not had nor could reasonably be expected
to have a Material Adverse Effect).

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrowers, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Company or any of its Restricted Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 [Reserved].

 

136



--------------------------------------------------------------------------------

SECTION 5.08 Ownership of Property; Liens; Real Property.

(a) The Company and each of its Restricted Subsidiaries has good record title
to, or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth on Schedule 5.08
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) As of the Closing Date, Schedule 8 to the Perfection Certificate contains a
true and complete list of each Real Property owned by the Company and the
Subsidiaries as of the Closing Date.

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Each Borrower, each Loan Party and their respective properties and
operations are and, other than any matters which have been finally resolved,
have been in compliance with all Environmental Laws, which includes obtaining,
maintaining and complying with all applicable Environmental Permits required
under such Environmental Laws to carry on the business of the Borrowers and the
Loan Parties;

(b) the Borrowers and the Loan Parties have not received any written notice that
alleges any of them is in violation of or potentially liable under any
Environmental Laws and none of the Borrowers or the Loan Parties nor any of the
Real Property owned, leased or operated by any Loan Party or Subsidiary is the
subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of the
Borrowers, threatened, under or relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated by
any Loan Party or Subsidiary, or arising out of the conduct of the Borrowers or
the Loan Parties that could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup by, or on behalf of, any Loan
Party or Subsidiary or could reasonably be expected to result in any
Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Borrowers or the Loan Parties or any of their respective operations or
any facilities currently or, to the knowledge of the Borrowers, formerly owned,
leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

(e) the Borrowers have made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of the Borrowers or any Loan Party or Subsidiary.

 

137



--------------------------------------------------------------------------------

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Borrowers or Loan Parties against the
Borrowers or Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Borrower, a Loan Party or ERISA Affiliate is
in compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and other federal or state
Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) none of any Borrower, any Loan Party or any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) none of any Borrower, any Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) none of any Borrower, any Loan Party
or any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.11(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 901 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” None of any Borrower, any Loan Party
nor any ERISA Affiliate maintains or contributes to a Plan that is, or is
expected to be, in at-risk status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code) in each case, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Spin-Off Transaction), no
Borrower or Loan Party has any material Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
material Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party or a Borrower in such material Subsidiaries are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any Lien that is permitted under Section 7.01. As of the
Closing Date, Schedules 1(a) and 10 to the Perfection Certificate (a) set forth
the name and jurisdiction of each Domestic Subsidiary that is a Loan Party and
(b) set forth the ownership interest of the Company and any other Guarantor in
each material wholly owned Subsidiary, including the percentage of such
ownership.

 

138



--------------------------------------------------------------------------------

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

(b) No Loan Party or Borrower is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

SECTION 5.14 Disclosure.

To the best of the Borrowers’ knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any
Borrower or Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information and pro forma financial information, the Company represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the Company or any of its Restricted Subsidiaries pending or,
to the knowledge of the Borrowers, threatened, (b) hours worked by and payment
made to employees of the Company or any of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws,
(c) the Borrowers and the other Loan Parties have complied with all applicable
labor laws including work authorization and immigration and (d) all payments due
from the Company or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

SECTION 5.16 [Reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

The Company and its Restricted Subsidiaries own, license or possess the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their

 

139



--------------------------------------------------------------------------------

respective businesses as currently conducted, and, to the knowledge of the
Borrowers, such IP Rights do not conflict with the rights of any Person, except
to the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The business of any Loan Party or any of their
Subsidiaries as currently conducted does not infringe upon, misappropriate or
otherwise violate any IP Rights held by any Person except for such
infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is filed and
presently pending or, to the knowledge of the Borrowers, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each
Borrower or Loan Party in the ordinary course of business, as of the Closing
Date, all registrations listed in Schedule 9 to the Perfection Certificate are
valid and subsisting, except, in each case, to the extent failure of such
registrations to be valid and subsisting could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Spin-Off Transaction, the
Company and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

SECTION 5.20 Sanctions; Anti-Corruption; USA PATRIOT Act.

(a) Holdings and each of its Subsidiaries is in compliance, in all material
respects, with (i) all applicable Sanctions, (ii) the FCPA and all other
applicable anti-corruption laws (“Anti-Corruption Laws”) and (ii) as applicable,
the USA PATRIOT Act. Holdings and its Subsidiaries have implemented and maintain
in effect policies and procedures reasonably designed to promote and achieve
compliance by Holdings, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b) None of Holdings or any of its Subsidiaries or, to the knowledge of the
Borrowers and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate of Holdings or any Subsidiary is currently the subject of
any Sanctions, nor is Holdings or any of its Subsidiaries located, organized or
resident in any country, region or territory that is the subject of Sanctions.

(c) No part of the proceeds of the Loans or of any Letter of Credit will be
used, directly or indirectly, by the Borrowers (i) in violation of any
Anti-Corruption Laws or (ii) for the purpose of financing any activities or
business of or with any Person, or in any country, region or territory, that, at
the time of such financing, is the subject of any Sanctions.

 

140



--------------------------------------------------------------------------------

SECTION 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements, in each case subject to no Liens other than Liens
permitted hereunder.

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by the Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrowers nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of its Restricted
Subsidiaries to:

 

141



--------------------------------------------------------------------------------

SECTION 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit other than a
going concern qualification resulting solely from an upcoming maturity date
under the Facilities occurring within one year from the time such opinion is
delivered;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal quarter and the related
consolidated statements of income or operations for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) [reserved]; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and the Subsidiaries by furnishing (A) the applicable financial
statements of the Company (or any direct or indirect parent of the Company) or
(B) the Company’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that with respect
to clauses (A) and (B), (i) to the extent such information relates to a parent
of the Company, such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to the Company (or such parent), on the one hand, and the information
relating to the Company and the Subsidiaries on a stand-alone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and, except as permitted in Section 6.01(a), shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

 

142



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company (or any direct or
indirect parent of the Company) posts such documents, or provides a link thereto
on the website on the Internet at the Company’s website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Company’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Company shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and, in the case of documents required to be
delivered pursuant to Section 6.01, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such
delivery by electronic means shall constitute the date of delivery for purposes
of compliance with Section 6.02(a). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this
Section 6.02(b) may be satisfied as long as such filing is publicly available on
the SEC’s EDGAR website;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Borrower or any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities (other than in connection with any
board observer rights) of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Senior Unsecured Notes Documents or
any Junior Financing Documentation and, in each case, any Permitted Refinancing
thereof, in a principal amount in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

 

143



--------------------------------------------------------------------------------

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Borrower and each Loan Party and
the location of the chief executive office of each Borrower and each Loan Party
of the Perfection Certificate or confirming that there has been no change in
such information since the later of the Closing Date or the date of the last
such report, (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) and (iii) a list of each Subsidiary
of the Company that identifies each Subsidiary as a Restricted Subsidiary, an
Unrestricted Subsidiary, a Securitization Subsidiary or an Excluded Subsidiary
as of the date of delivery of such Compliance Certificate or confirmation that
there has been no change in such information since the later of the Closing Date
or the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”). The Borrowers hereby agree to make all
Borrower Materials that the Borrowers intend to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC.” By designating
Borrower Materials as “PUBLIC”, the Borrowers authorize such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
federal and state securities laws. Notwithstanding the foregoing, the Borrowers
shall not be under any obligation to mark any Borrower Materials “PUBLIC.” The
Borrowers agree that (i) any Loan Documents, (ii) any financial statements
delivered pursuant to Section 6.01 and (iii) any Compliance Certificates
delivered pursuant to Section 6.02(a) will be deemed to be “public-side”
Borrower Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States federal or state
securities laws.

SECTION 6.03 Notices.

Promptly after a Responsible Officer of any Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

 

144



--------------------------------------------------------------------------------

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, the Company or any of its Subsidiaries thereof that would reasonably
be expected to result in a Material Adverse Effect or (ii) with respect to any
Loan Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary if otherwise
permitted by Sections 7.04 or 7.05 and (b) take all reasonable action to
maintain all rights, privileges (including its good standing where applicable in
the relevant jurisdiction), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except, in the case of
(a) (other than with respect to the Company) or (b), (i) to the extent that
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Article VII or clause (a)(y) of this Section 6.05.

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.

 

145



--------------------------------------------------------------------------------

SECTION 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Company and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Company shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (ii) name the Collateral Agent
as mortgagee (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance) or loss payee (in
the case of property insurance) (it being understood that, absent an Event of
Default, any proceeds of any such property insurance shall be delivered by the
insurer(s) to the Company or one of its Subsidiaries and applied in accordance
with this Agreement), as applicable.

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Company or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrowers’ expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and upon
reasonable advance notice. The

 

146



--------------------------------------------------------------------------------

Administrative Agent and the Lenders shall give the Borrowers the opportunity to
participate in any discussions with the Borrowers’ independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Company nor any Restricted Subsidiary shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

SECTION 6.11 Additional Collateral; Additional Guarantors.

At the Borrowers’ expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

Upon (x) the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by the
Company (including, without limitation, upon the formation of any Subsidiary
that is a Division Successor), (y) any Excluded Subsidiary ceasing to constitute
an Excluded Subsidiary or (z) the designation in accordance with Section 6.14 of
an existing direct or indirect wholly owned Domestic Subsidiary (other than an
Excluded Subsidiary) as a Restricted Subsidiary:

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, intellectual
property security agreements, a counterpart of the Intercompany Note, each
Intercreditor Agreement, if applicable, and other security agreements and
documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other security agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action the filing of
Uniform Commercial Code financing statements and intellectual property security

 

147



--------------------------------------------------------------------------------

agreements, and delivery of stock and membership interest certificates) as may
be necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens to the extent required by the Collateral and
Guarantee Requirement, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request; and

(iii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

SECTION 6.13 Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement.

(b) Ensure that all Real Property owned by the Company or any Restricted
Subsidiary as of the Closing Date or acquired from time to time after the
Closing Date is owned by or transferred to a Loan Party or a Restricted
Subsidiary of the Company whose Equity Interests constitute Collateral (other
than pursuant to a transaction or for any other purpose not prohibited by this
Agreement, including Permitted Acquisitions and other Investments).

 

148



--------------------------------------------------------------------------------

SECTION 6.14 Designation of Subsidiaries.

The Company may at any time designate any Restricted Subsidiary of the Company
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Company shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 7.11, and, as a condition
precedent to the effectiveness of any such designation, the Company shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any Senior Unsecured Notes Documents,
Indebtedness incurred under Section 7.03(s) or Section 7.03(w) or any Junior
Financing, as applicable. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Company
therein at the date of designation in an amount equal to the fair market value
of the Company’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Company in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Company’s or its Subsidiary’s (as applicable) Investment
in such Subsidiary.

SECTION 6.15 Post-Closing Covenants.

Except as otherwise agreed by the Administrative Agent in its sole discretion,
the Company shall, and shall cause each of the other Loan Parties to, deliver
each of the documents, instruments and agreements and take each of the actions
set forth on Schedule 6.15 within the time periods set forth therein (or such
longer time periods as determined by the Administrative Agent in its sole
discretion).

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

SECTION 7.01 Liens.

Neither the Company nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

 

149



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company or any of its Restricted Subsidiaries, taken as a whole;

(h)

Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

 

150



--------------------------------------------------------------------------------

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Company or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Company or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Company or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company or any of its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Company or any of its Restricted Subsidiaries in the ordinary
course of business;

 

151



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by the Company or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Company or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
Company or any Restricted Subsidiary permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Company and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

152



--------------------------------------------------------------------------------

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) [Reserved];

(cc) Liens with respect to property or assets of the Company or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of (x) $150,000,000 and
(y) 5.0% of Total Assets;

(dd) Liens to secure Indebtedness permitted under Sections 7.03(q) or 7.03(s);
provided that the representative of the holders of each such Indebtedness
becomes party to (i) if such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, the Junior Lien Intercreditor Agreement as a “Senior
Representative” (as defined in the Junior Lien Intercreditor Agreement) and the
First Lien Intercreditor Agreement and (ii) if such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Priority Representative” (as defined in the Junior Intercreditor
Agreement);

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (and any Permitted Refinancing of
any of the foregoing); provided that (x) any such Liens securing any Permitted
Refinancing in respect of such Permitted First Priority Refinancing Debt are
subject to the First Lien Intercreditor Agreement and (y) any such Liens
securing any Permitted Refinancing in respect of such Permitted Second Priority
Refinancing Debt are subject to the Junior Lien Intercreditor Agreement;

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(gg) deposits of cash with the owner or lessor of premises leased and operated
by the Company or any of its Subsidiaries to secure the performance of the
Company’s or such Subsidiary’s obligations under the terms of the lease for such
premises;

(hh) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(ii) Liens with respect to property or assets of the Company and its Restricted
Subsidiaries (including accounts receivable or other revenue streams and other
rights to payment and any other assets related thereto) in connection with a
property manager’s obligations in respect of timeshare collection accounts,
operating accounts and reserve accounts.

 

153



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above, (ii) no Liens otherwise permitted under this Section 7.01 shall
exist on Real Property other than Liens on Real Property not constituting
inventory (as would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP) securing obligations in an
aggregate amount outstanding at any time not to exceed the greater of
(a) $25,000,000 and (b) 10% of the total gross book value (including any
applicable depreciation and amortization) of all Real Property not constituting
inventory (as would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP) and (iii) no Liens shall exist on
any rights of any of the Parent, the Company or any Restricted Subsidiary under
the License Agreement.

SECTION 7.02 Investments.

Neither the Company nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a) Investments by the Company or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to the Company in cash as common
equity) and (iii) for any other purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount outstanding at any
time under clause (iii) above shall not exceed $25,000,000;

(c) Investments by the Company or any of its Restricted Subsidiaries in the
Company or any of its Restricted Subsidiaries or any Person that will, upon such
Investment become a Restricted Subsidiary; provided that any Investment made by
any Person that is not a Loan Party in any Loan Party pursuant to this clause
(c) shall be subordinated in right of payment to the Loans;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d)(ii) or
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date or the
Amendment No. 1 Effective Date and set forth on Schedule 7.02(f) and any
modification, replacement, renewal, reinvestment or extension thereof and
(ii) existing on the Closing Date by the Company or any Restricted Subsidiary in
the Company or any other Restricted Subsidiary and any modification, renewal or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment as of the Closing Date or as
otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

 

154



--------------------------------------------------------------------------------

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) any acquired or newly formed Restricted Subsidiary
shall not be liable for any Indebtedness except for Indebtedness otherwise
permitted by Section 7.03; and (ii) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and (B) any such newly
created or acquired Subsidiary (other than an Excluded Subsidiary,
Securitization Subsidiary or an Unrestricted Subsidiary) shall become a
Guarantor, in each case, in accordance with Section 6.11 (any such acquisition,
a “Permitted Acquisition”);

(j) Investments in the form of (A) Timeshare Loans generated in the ordinary
course of business, (B) construction loans to developers of properties in the
ordinary course of business or otherwise in connection with vacation ownership
interval transactions, and (C) (i) purchases of vacation ownership intervals for
inventory or resale, the purchase or payment for use of land or property for,
the conversion of properties to, or the development of, expansion of or
enhancement of, vacation ownership intervals and any Investments reasonably
related, complementary, synergistic or ancillary thereto, in each case by the
Company and its Restricted Subsidiaries and (ii) so long as, at the time of
making of any Investment, the Consolidated First LienTotal Net Leverage Ratio
calculated on a Pro Forma Basis is less than or equal to 2.00:1.00the Applicable
Consolidated Total Net Leverage Ratio Level, Investments in the Company or any
Restricted Subsidiary, any Person becoming a Restricted Subsidiary as a result
of such Investment and joint ventures, in each case, made in connection with the
Investments described in clause (j)(C)(i) above;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the Company and any other direct or indirect parent of
the Company, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such parent in accordance with
Sections 7.06(g), (h) or (i);

(n) other Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time of making of any Investment not
to exceed the greater of (a) $125,000,000 and (b) 4.25% of Total Assets;

(o) advances of payroll payments to employees in the ordinary course of
business;

 

155



--------------------------------------------------------------------------------

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Company
(or any direct or indirect parent of the Company);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the Company or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under Section 7.02(n);

(s)

Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Company or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) (i) Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Company are necessary or advisable to effect any
Qualified Securitization Financing (including any contribution of replacement or
substitute assets to such subsidiary) or any repurchase obligation in connection
therewith and (ii) distributions or payments of Securitization Fees and
purchases of Securitization Assets in connection with a Qualified Securitization
Financing;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding as of the making of such Investment,
without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or marketable securities (until
such proceeds are converted to Cash Equivalents), not to exceed the greater of
$125,000,000 and 4.25% of Total Assets at the time of such Investment; provided
that any Investment made by any Loan Party pursuant to this clause (v) shall be
subordinated in right of payment to the Loans;

(w) Investments in or relating to the transactions contemplated under the
Odawara P&S Agreement;

(x) Permitted Intercompany Activities, the Spin-Off Transaction and related
transactions;

(y) Investments in joint ventures of the Company or any of its Restricted
Subsidiaries existing on the Closing Date;

(z) Investments in joint ventures of the Company or any of its Restricted
Subsidiaries following the Amendment No. 1 Effective Date, taken together with
all other Investments made pursuant to this clause (z) that are at that time
outstanding, not to exceed the greater of (a) $125,000,000 and (b) 4.25% of
Total Assets (in each case, determined on the date such Investment is made);

 

156



--------------------------------------------------------------------------------

(aa) Investments that are made in an amount equal to the amount of Excluded
Contributions previously received (less any Restricted Payments made pursuant to
Section 7.06(p)); and

(bb) the Company and its Restricted Subsidiaries may make Investments in an
unlimited amount so long as at the time of making of any Investment the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 2.00:1.00the Applicable Consolidated Total Net Leverage Ratio
Level.

SECTION 7.03 Indebtedness.

Neither the Company nor any of the Restricted Subsidiaries shall directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under (i) the Loan Documents, (ii) the Senior
Unsecured Notes Documents in an aggregate principal amount not to exceed
$300,000,000 and, in the case of this clause (ii), any Permitted Refinancing
thereof;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to the
Company or any Restricted Subsidiary outstanding on the Closing Date and any
refinancing thereof with Indebtedness owed to the Company or any Restricted
Subsidiary in a principal amount that does not exceed the principal amount (or
accreted value, if applicable) of the intercompany Indebtedness so refinanced;
provided that (x) any amount owed by a Restricted Subsidiary that is not a Loan
Party to a Loan Party shall be evidenced by an Intercompany Note and (y) all
such Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note;

(c) Guarantees by the Company and any Restricted Subsidiary in respect of
Indebtedness of the Company or any Restricted Subsidiary of the Company
otherwise permitted hereunder; provided that (A) no Guarantee of any Senior
Unsecured Notes or any Indebtedness constituting Junior Financing shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Company or any Restricted Subsidiary owing to the
Company or any Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary
that is not a Loan Party shall be evidenced by an Intercompany Note and any such
Indebtedness owing to a Restricted Subsidiary that is not a Loan Party is
subordinated in right of payment to the Loans (for the avoidance of doubt, any
such Indebtedness owing to a Restricted Subsidiary that is not a Loan Party
shall be deemed to be expressly subordinated in right of payment to the Loans
unless the terms of such Indebtedness expressly provide otherwise);

 

157



--------------------------------------------------------------------------------

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease,
expansion, development, installation, relocation, renewal, maintenance, upgrade
or improvement of a fixed or capital asset incurred by the Company or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease, expansion, development, installation,
relocation, renewal, maintenance, upgrade or improvement of the applicable asset
in an aggregate amount not to exceed the greater of (a) $80,000,000 and (b) 6.0%
of Total Assets, in each case determined at the time of incurrence (together
with any Permitted Refinancings thereof) at any time outstanding,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(m) and (iii) any Permitted Refinancing of any of the
foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Company’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of the Company or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that after giving pro forma effect to such
Permitted Acquisition and the assumption of such Indebtedness, the aggregate
amount of such Indebtedness does not exceed (x) $75,000,000 at any time
outstanding plus (y) any additional amount of such Indebtedness so long (i) if
such Indebtedness is secured on a junior basis to the Facilities, the
Consolidated Total Net Leverage Ratio determined on a Pro Forma Basis is no
greater than 2.00:1.00the Applicable Consolidated Total Net Leverage Ratio Level
(or if such Indebtedness is assumed in connection with a Permitted Acquisition,
no greater than the greater of (1) the Applicable Consolidated Total Net
Leverage Ratio Level and (2) the Consolidated Total Net Leverage Ratio
immediately prior to the consummation of such Permitted Acquisition), and the
Company and its Restricted Subsidiaries are in compliance with the covenants set
forth in Section 7.11, determined on a Pro Forma Basis as of the date of
incurrence of such Indebtedness; (ii) if such Indebtedness is secured on a pari
passu basis with the Facilities, the Consolidated First Lien Net Leverage Ratio
determined on a Pro Forma Basis is no greater than 1.00:1.00 the Applicable
Consolidated First Lien Net Leverage Ratio Level (or if such Indebtedness is
assumed in connection with a Permitted Acquisition, no greater than the greater
of (1) the Applicable Consolidated First Lien Net Leverage Ratio Level and
(2) the Consolidated First Lien Net Leverage Ratio immediately prior to the
consummation of such Permitted Acquisition), and the Company and its Restricted
Subsidiaries are in compliance with the covenants set forth in Section 7.11,
determined on a Pro Forma Basis as of the date of incurrence of such
Indebtedness; or (iii) if such Indebtedness is unsecured, the Company and its
Restricted Subsidiaries are in compliance with the covenants set forth in
Section 7.11either (I) a Consolidated Interest Coverage Ratio no less than
either (A) 2.00 to 1.00 or (B) in the case of any such Indebtedness being
assumed in connection with a Permitted Acquisition, the Consolidated Interest
Coverage Ratio immediately prior to the incurrence of such Indebtedness and
consummation of such Permitted Acquisition or (II) a Consolidated Total Net
Leverage Ratio no greater than either (A) 4.00 to 1.00 or (B) in the case of any
such Indebtedness being assumed in connection with a Permitted Acquisition, the
Consolidated Total Net Leverage Ratio immediately prior to the incurrence of
such Indebtedness and consummation of such Permitted Acquisition, determined, in
each case, on a Pro Forma Basis as of the date of incurrence of such
Indebtedness; provided that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(q),
7.03(s) or 7.03(w), does not exceed in the aggregate at any time outstanding the
greater of (A) $125,000,000 and (B) 4.25% of Total Assets;

 

158



--------------------------------------------------------------------------------

(h) Indebtedness representing deferred compensation to employees of the Company
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by the Company or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Company or any direct or indirect parent of the Company permitted by
Section 7.06;

(j) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purposes of financing such acquisition; provided, that such Indebtedness is not
reflected on the balance sheet of the Company or any of its Restricted
Subsidiaries (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (j));

(k) Indebtedness consisting of obligations of the Company or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness of the Company or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (x) the greater of (a) $200,000,000 and
(b) 7.00% of Total Assets at any time outstanding plus (y) 100% of the
cumulative amount of the net cash proceeds and Cash Equivalent proceeds from the
sale of Equity Interests (other than Excluded Contributions, proceeds of
Disqualified Equity Interests, Designated Equity Contributions or sales of
Equity Interests to the Company or any of its Subsidiaries) of the Company or
any direct or indirect parent of the Company after the Closing Date and on or
prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Company
that has not been applied to incur debt pursuant to this clause (m)(y), to make
Restricted Payments pursuant to Section 7.06 (other than pursuant to
Section 7.06(h)), to make Investments pursuant to clause 7.02(n), (v), (w),
(y) or (z) or to make prepayments of subordinated indebtedness pursuant to
Section 7.13 (other than 7.13(a)(iv));

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

 

159



--------------------------------------------------------------------------------

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom (or if the proceeds of such Indebtedness are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) has occurred and is continuing), Indebtedness incurred on (x) a pari passu
basis with the Facilities or (y) junior to the Facilities in an aggregate
principal amount, when aggregated with the amount of Incremental Term Loans and
Incremental Revolving Credit Commitments pursuant to Section 2.14(d)(v)(A), not
to exceed $450,000,000; provided that such Indebtedness shall (A) in the case of
clause (x) above, have a maturity date that is after the Latest Maturity Date at
the time such Indebtedness is incurred, and in the case of clause (y) above,
have a maturity date that is at least ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (B) in the case of
clause (x) above, have a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities and, in
the case of clause (y) above, shall not be subject to scheduled amortization
prior to maturity, (C) if such Indebtedness is incurred or guaranteed on a
secured basis by a Loan Party subject to the First Lien Intercreditor Agreement
and/or the Junior Lien Intercreditor Agreement, as applicable, (D) have terms
and conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Company are not materially less favorable (when taken as a
whole) to the Company than the terms and conditions of the Loan Documents (when
taken as a whole) (provided that a certificate of the Company as to the
satisfaction of the conditions described in this clause (D) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (D), shall be conclusive unless the
Administrative Agent notifies the Company within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)) and (E) the Company and its Restricted
Subsidiaries are in compliance with the covenants set forth in Section 7.11,
determined on a Pro Forma Basis as of the date of incurrence of such
Indebtedness; provided, further, that any such Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(g), 7.03(s) or 7.03(w), does not exceed in the aggregate at any
time outstanding the greater of (1) $125,000,000 and (2) 4.25% of Total Assets;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) [Reserved];

 

160



--------------------------------------------------------------------------------

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 10% of Foreign Subsidiary Total
Assets;

(w) unsecured Indebtedness of the Company or any Restricted Subsidiary, so long
as the Company and its Restricted Subsidiaries are in compliance with the
covenants set forth in Section 7.11either (I) a Consolidated Interest Coverage
Ratio no less than either (A) 2.00 to 1.00 or (B) in the case of any such
Indebtedness incurred in connection with a Permitted Acquisition, the
Consolidated Interest Coverage Ratio immediately prior to the incurrence of such
Indebtedness and consummation of such Permitted Acquisition or (II) a
Consolidated Total Net Leverage Ratio no greater than either (A) 4.00 to 1.00 or
(B) in the case of any such Indebtedness incurred in connection with a Permitted
Acquisition, the Consolidated Total Net Leverage Ratio immediately prior to the
incurrence of such Indebtedness and consummation of such Permitted Acquisition ,
determined, in each case, on a Pro Forma Basis as of the date of incurrence of
such Indebtedness; and without duplication, Permitted Refinancings of such
Indebtedness; provided that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(g),
7.03(q) or 7.03(s), does not exceed in the aggregate at any time outstanding the
greater of (A) $125,000,000 and (B) 4.25% of Total Assets;

(x)

Indebtedness arising from Permitted Intercompany Activities; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the Company shall, in
its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents, any Senior
Unsecured Notes Documents and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(a).

SECTION 7.04 Fundamental Changes.

Neither the Company nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (including, in each case, pursuant to a Division), except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Company (including a merger, the purpose of which is to reorganize the Company
into a new jurisdiction); provided that the Company shall be the continuing or
surviving Person and such merger does not result in the Company ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Restricted Subsidiaries; provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

 

161



--------------------------------------------------------------------------------

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Company or any Subsidiary
may change its legal form (x) if the Company determines in good faith that such
action is in the best interest of the Company and its Subsidiaries and if not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Loan Party, any assets or business not otherwise disposed of or
transferred in accordance with Sections 7.02 (other than 7.02(e)) or 7.05 or, in
the case of any such business, discontinued, shall be transferred to otherwise
owned or conducted by another Loan Party after giving effect to such liquidation
or dissolution (it being understood that in the case of any change in legal
form, a Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Company or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 and 7.03, respectively; and

(d) so long as no Default exists or would result therefrom, the Company may
merge or consolidate with any other Person; provided that (i) the Company shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Company (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Company under this Agreement and the other
Loan Documents to which the Company is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, and (E) the Company shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document preserves the enforceability of this Agreement, the
Guaranty and the Collateral Documents and the perfection of the Liens under the
Collateral Documents; provided, further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the Company under
this Agreement; and

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary or the Company, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

 

162



--------------------------------------------------------------------------------

(g) the Company and its Subsidiaries may consummate Permitted Intercompany
Activities, the Spin-Off Transaction and related transactions.

SECTION 7.05 Dispositions.

Neither the Company nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Company or any of its Restricted Subsidiaries and (ii) Dispositions of property
no longer used or useful in the good faith determination of the Company in the
conduct of the business of the Company and its Restricted Subsidiaries outside
the ordinary course of business (and for consideration complying with the
requirements applicable to Dispositions pursuant to clause (j) below);

(b) Dispositions of vacation ownership intervals or other inventory (whether
developed, “just-in-time” or fee-for service) or goods (or other assets,
including timeshare and residential assets, furniture and equipment) held for
sale and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business), in each case, in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Company or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) Dispositions of land or other real property, whether vacant, unused or
improved, in each case in the ordinary course of business or otherwise in
connection with a vacation ownership interval transaction;

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Company
or any of its Restricted Subsidiaries and (ii) Dispositions of intellectual
property that do not materially interfere with the business of the Company or
any of its Restricted Subsidiaries so long as the Company or any of its
Restricted Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

 

163



--------------------------------------------------------------------------------

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $50,000,000, the Company or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(p), (q), (r)(i), (r)(ii), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (ee) (only to the extent the Obligations
are secured by such cash and Cash Equivalents); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the Company’s (or the Restricted Subsidiaries’,
as applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which the Company and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
the Company or the applicable Restricted Subsidiary from such transferee that
are converted by the Company or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Company or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of (a) $75,000,000 and (b) 5.00% of Total Assets at
any time (net of any non-cash consideration converted into cash and Cash
Equivalents);

(k) any Disposition of Securitization Assets (or of the Equity Interests in a
Subsidiary, substantially all of the assets of which are Securitization Assets)
to a Securitization Subsidiary;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed $100,000,000;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Company and its Subsidiaries
as a whole, as determined in good faith by the management of the Company;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary) and;

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

164



--------------------------------------------------------------------------------

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) Permitted Intercompany Activities, the Spin-Off Transaction and related
transactions;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06 Restricted Payments.

Neither the Company nor any of the Restricted Subsidiaries shall declare or
make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Company, and
other Restricted Subsidiaries of the Company (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Company and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Company and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) (i) the Spin-Off Transaction and Restricted Payments in connection
therewith, in each case, as set forth in the Transaction Agreements and the
Amendment No. 7 to Form 10, filed with the Securities and Exchange Commission on
November 30, 2016, in each case, including any amendments, supplements, waivers
or modifications in a manner not materially adverse to the Lenders when taken as
whole, as compared to such Transaction Agreement or Form 10 as in effect
immediately prior to such amendment, supplement, waiver or modification) and
(ii) a distribution, on or around the Closing Date, by the Company to its direct
or indirect parents of (A) the cash proceeds from the Loans and additional
borrowings under the Timeshare Facility and (B) an additional amount of cash to
the extent the balance of available cash (including restricted cash) as of the
date of the Spin-Off Transaction exceeds $125,000,000;

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
2.03.00:1.00;

(e) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04
or 7.08 (other than Sections 7.08(e) or 7.08(j));

 

165



--------------------------------------------------------------------------------

(f) repurchases of Equity Interests in the Company (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Company deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Company and each Restricted Subsidiary may pay (or make Restricted
Payments to allow the Company or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Company or any
other such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or the Company or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or the Company or any other
direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $25,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $50,000,000 in any calendar year); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed:

(i) to the extent contributed to the Company, the Net Proceeds from the sale of
Equity Interests (other than Disqualified Equity Interests) of any of the
Company’s direct or indirect parent companies, in each case to members of
management, managers, directors or consultants of Holdings, the Company, any of
its Subsidiaries or any of its direct or indirect parent companies that occurs
after the Closing Date, to the extent Net Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied; plus

(ii) the Net Proceeds of key man life insurance policies received by the Company
or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h) the Company may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), the greater of (a) $75,000,000 and (b) 3.00% of Total
Assets;

(i) the Company may make Restricted Payments to any direct or indirect parent of
the Company:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Company and
its Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of the Company and its
Restricted Subsidiaries;

 

166



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii) for any taxable period ending after the Closing Date (A) in which the
Company and/or any of its Subsidiaries is a member of a consolidated, combined,
unitary or similar Tax group (a “Tax Group”) of which a direct or indirect
parent of Company is the common parent or (B) in which the Company is treated as
a disregarded entity or partnership for U.S. federal, state and/or local income
tax purposes, to pay U.S. federal, state and local and foreign Taxes that are
attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of the Company and/or its Subsidiaries; provided that
for each taxable period, the amount of such payments made in respect of such
taxable period in the aggregate shall not exceed the amount of such Taxes that
the Company and its Subsidiaries would have been required to pay if they were a
stand-alone Tax Group with the Company as the corporate common parent of such
stand-alone Tax Group; provided, further, that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to the Company or its Restricted Subsidiaries for the
purposes of paying such consolidated, combined unitary or similar Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Company or the Restricted Subsidiaries or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
the Company or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition or Investment, in each case, in accordance with the requirements of
Section 6.11, (C) such parent company and its Affiliates (other than the Company
or a Restricted Subsidiary) receives no consideration or other payment in
connection with such transaction except to the extent the Company or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Agreement and (D) such Investment shall be deemed to be
made by the Company or such Restricted Subsidiary pursuant to Section 7.02
(other than pursuant to Section 7.02(aa) or 7.02(p));

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Company and the
Restricted Subsidiaries;

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Company and its Restricted
Subsidiaries; and

 

167



--------------------------------------------------------------------------------

(vii) amounts payable pursuant to (x) the Support and Services
Agreement[reserved] or (y) any of the Transaction Agreements (including, in each
case, any amendment thereto or replacement thereof so long as any such amendment
or replacement is not materially disadvantageous in the good faith judgment of
the board of directors of the Company to the Lenders when taken as a whole, as
compared to the applicable agreement as in effect immediately prior to such
amendment or replacement), solely to the extent such amounts are not paid
directly by Company or its Subsidiaries;

(j) payments made or expected to be made by the Company or any of the Restricted
Subsidiaries in respect of required withholding or similar Taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, manager or consultant of the Company or any Restricted Subsidiaries
and any repurchases of Equity Interests deemed to occur upon the exercise of
stock options;

(k) the Company or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(l) (i) any Restricted Payment by the Company or any other direct or indirect
parent of the Company to pay listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary and (ii) Restricted Payments not to exceed the sum of (A) up to 6% per
annum of the net proceeds received by (or contributed to) the Company and its
Restricted Subsidiaries from a Qualified IPO (and other than a public sale
constituting an Excluded Contribution) and (B) Restricted Payments in an
aggregate amount per annum not to exceed 5.00% of Market Capitalization;

(m) distributions or payments of Securitization Fees;

(n) [Reserved];

(o) the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries), or Indebtedness owed to the Company or a Restricted
Subsidiary by an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents);

(p) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received since the Closing Date (less any
Investments made in reliance on Section 7.02(aa)) or (ii) without duplication
with clause (i), in an amount equal to the Net Proceeds from a Disposition in
respect of property or assets acquired after the Closing Date, if the
acquisition of such property or assets was financed with Excluded Contributions;
and

(q) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or the giving of the redemption notice, as the
case may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Agreement.

 

168



--------------------------------------------------------------------------------

SECTION 7.07 Change in Nature of Business.

The Company shall not, nor shall the Company permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Company
and the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

SECTION 7.08 Transactions with Affiliates.

Neither the Company shall, nor shall the Company permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, involving aggregate payments or consideration in excess of
$25,000,000, other than (a) loans and other transactions among the Company and
its Restricted Subsidiaries and Securitization Subsidiaries or any entity that
becomes a Restricted Subsidiary or Securitization Subsidiary as a result of such
loan or other transaction to the extent permitted under this Article VII, (b) on
terms substantially as favorable to the Company or such Restricted Subsidiary as
would be obtainable by the Company or such Restricted Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the Transactions and the payment of Transaction Expenses as part of or in
connection with the Transactions, (d) so long as no Event of Default under
Sections 8.01(a) or (f) has occurred and is continuing, (A) the payment of
management, monitoring, consulting, transaction, termination and advisory fees
in an aggregate amount pursuant to the Support and Services Agreement and
related indemnities and reasonable expenses, or any amendment thereto or
replacement thereof so long as any such amendment or replacement is not
materially disadvantageous in the good faith judgment of the board of directors
of Company to the Lenders when taken as a whole, as compared to the applicable
agreement as in effect immediately prior to such amendment or
replacement[reserved] and (B) transactions pursuant to the Transaction
Agreements, or any amendment thereto or replacement thereof so long as any such
amendment or replacement is not materially disadvantageous in the good faith
judgment of the board of directors of Company to the Lenders when taken as a
whole, as compared to the applicable agreement as in effect immediately prior to
such amendment or replacement, (e) Restricted Payments permitted under
Section 7.06 and Investments permitted under Section 7.02, (f) employment and
severance arrangements between the Company and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of the Company and
its Restricted Subsidiaries (or any direct or indirect parent of the Company) in
the ordinary course of business to the extent attributable to the ownership or
operation of the Company and its Restricted Subsidiaries, (h) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (i) customary payments by the
Company and any of its Restricted Subsidiaries to the Investors made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or managers or a majority of the
disinterested members of the board of directors or managers of the Company, in
good faith,[reserved], (j) payments by the Company or any of its Subsidiaries
pursuant to any tax sharing agreements with any direct or indirect parent of the
Company to the extent attributable to the ownership or operation of the Company
and

 

169



--------------------------------------------------------------------------------

the Subsidiaries, but only to the extent permitted by Section 7.06(i)(iii),
(k) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any direct or indirect parent company of Holdings or
to any Permitted Holder or to any former, current or future director, manager,
officer, employee or consultant (or any Affiliate of any of the foregoing) of
the Company, any of its Subsidiaries or any direct or indirect parent thereof,
(l) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing, (m) Permitted Intercompany
Activities, the Spin-Off Transaction (including each instrument or agreement to
be entered into in connection with, or contemplated by, the Spin-Off
Transaction) and any related transaction and the payment of all fees and
expenses related thereto, (n) [reserved] or (o) a joint venture which would
constitute a transaction with an Affiliate solely as a result of the Company or
any Restricted Subsidiary owning an equity interest or otherwise controlling
such joint venture or similar entity.

SECTION 7.09 Burdensome Agreements.

The Company shall not, nor shall the Company permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of
(a) any Restricted Subsidiary of the Company that is not a Guarantor to make
Restricted Payments to the Company or any Guarantor or to make or repay
intercompany loans and advances to the Company or any Guarantor or (b) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply (except in respect of Real Property (other than
otherwise permitted pursuant to the last paragraph of Section 7.01))) to
Contractual Obligations which (i)(x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Company, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Company which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Sections 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Company or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary

 

170



--------------------------------------------------------------------------------

course of business, (xi) are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business,
(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit and (xiii) are customary
restrictions contained in any Senior Unsecured Notes Documents or any Permitted
Refinancing thereof.

SECTION 7.10 Use of Proceeds.

The proceeds of the Term Loans received on the Closing Date, together with the
proceeds of the issuance of the Senior Unsecured Notes received on the Closing
Date shall not be used for any purpose other than for the Spin-Off Transaction.
The proceeds of the Revolving Credit Loans on the Closing Date, if any, will be
used to finance the Spin-Off Transaction and fees and expenses related to the
Spin-off Transaction, for working capital needs and general corporate
purposes. After the Closing Date, the proceeds of the Revolving Credit Loans and
Swing Line Loans shall be used for working capital, general corporate purposes
and any other purpose not prohibited by this Agreement, including Permitted
Acquisitions and other Investments. The Letters of Credit shall be used solely
to support obligations of the Company and its Subsidiaries incurred for working
capital, general corporate purposes and any other purpose not prohibited by this
Agreement.

SECTION 7.11 Financial Covenant.

(a) The Company will not permit the Consolidated Interest Coverage Ratio as of
the last day of any Test Period to be less than 2.00 to 1.00.

(b) The Company will not permit the Consolidated First Lien Net Leverage Ratio
as of the last day of any Test Period to be greater than 2.00 to 1.00the
Applicable Financial Covenant Leverage Ratio Level; provided that, in the event
the Company consummates a Qualified Acquisition, the Company may elect (a
“Qualified Acquisition Election”) upon notice to the Administrative Agent (which
Qualified Acquisition Election may be made (x) at any time on or prior to the
date that the next Compliance Certificate is delivered pursuant to
Section 6.02(a) following the consummation of such Qualified Acquisition or
(y) in such Compliance Certificate) that the Consolidated First Lien Net ;
provided that no Qualified Acquisition Election may be made for any purposes
hereunder in respect of any Qualified Acquisition that is consummated after
June 30, 2020 and on or prior to June 30, 2021) that the Applicable Financial
Covenant Leverage Ratio lLevel set forth above be increased by (and, subject to
this proviso to Section 7.11(b), the Consolidated First Lien NetApplicable
Financial Covenant Leverage Ratio lLevel set forth above shall be increased by)
(i) with respect to the last day of the fiscal quarter in which such Qualified
Acquisition is consummated and with respect to the last day of each of the next
succeeding three (3) fiscal quarters, 2.50.5 0:1.00 and (ii) with respect to the
last day of the fiscal quarter following the first applicable anniversary of the
consummation of such Qualified Acquisition and thereafter, 2.00:1.00the
applicable Applicable Financial Covenant Leverage Ratio Level without giving
effect to any such increase in clause (i). The Company may make a Qualified
Acquisition Election no more than once during the life of this Agreement.

SECTION 7.12 Accounting Changes.

The Company shall not make any change in its fiscal year; provided, however,
that the Company may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Company and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

171



--------------------------------------------------------------------------------

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) The Company shall not, nor shall the Company permit any of the Restricted
Subsidiaries to, directly or indirectly, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment, to the Obligations pursuant to the terms of
the Loan Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation,
except (i) the refinancing thereof with the Net Proceeds of any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing and, if such
Indebtedness was originally incurred under Section 7.03(g), is permitted
pursuant to Section 7.03(g)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Company or any Restricted Subsidiary to the Company or any Restricted Subsidiary
to the extent not prohibited by the subordination provisions contained in the
Intercompany Note, (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an amount equal to the amount of Excluded Contributions previously received
and the Company elects to apply under this clause (iv), (v) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed, when combined with the amount of Restricted Payments pursuant to
Section 7.06(h), the greater of (a) $75,000,000 and (b) 3.00% of Total Assets
and (vi) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company and its Restricted Subsidiaries may make
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings in an unlimited amount so long as the Consolidated Total
Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
2.03.00:1.00.

(b) The Company shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

SECTION 7.14 Permitted Activities.

Holdings shall not engage in any material operating or business activities;
provided that the following and activities incidental thereto shall be permitted
in any event: (i) its ownership of the Equity Interests of Company and
activities incidental thereto, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents or the Senior Unsecured Notes Documents, (iv) any public offering of
its common stock or any other issuance or sale of its Equity Interests,
(v) financing activities, including the issuance of securities, payment of
dividends or making contributions to the capital of the Company, (vi) incurrence
of debt and guaranteeing the obligations of the Company and its Restricted
Subsidiaries, (vii) participating in tax, accounting and other administrative
matters as owner of the Company, (viii) holding any cash incidental to any
activities permitted under this Section 7.14, (ix) providing indemnification to
officers, managers and

 

172



--------------------------------------------------------------------------------

directors and (x) any activities incidental to the foregoing. Holdings shall not
incur any Liens on Equity Interests of the Company other than those for the
benefit of the Obligations or any comparable term in any Permitted Refinancing
thereof and Holdings shall not own any Equity Interests other than those of the
Company.

Notwithstanding anything to the contrary in Article VII of this Agreement, if on
any date (i) the Loans have an Investment Grade Rating from both of the Rating
Agencies and (ii) no Event of Default has occurred and is continuing (the
occurrence of the events described in the foregoing clauses (i) and (ii) being
collectively referred to as a “Covenant Suspension Event”), then, beginning on
such date and continuing so long as the Loans have an Investment Grade Rating,
Sections 7.03, 7.06 and 7.08 (the “Suspended Covenants”) will no longer be
applicable to the Loans during such period (the “Suspension Period”) until the
occurrence of the Reversion Date.

In the event that the Company and its Restricted Subsidiaries are not subject to
the Suspended Covenants for any period of time as a result of the foregoing, and
on any subsequent date (the “Reversion Date”) one or more of the Rating Agencies
withdraw their Investment Grade Rating or downgrade the rating assigned to the
Loans below an Investment Grade Rating (leaving neither of the Rating Agencies
with an Investment Grade Rating for the Loans), then the Company and its
Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenants with respect to future events.

During a Suspension Period, the Company and its Restricted Subsidiaries will be
entitled to consummate transactions to the extent not prohibited hereunder
without giving effect to the Suspended Covenants. During a Suspension Period,
the covenants that are not Suspended Covenants shall be interpreted as though
the Suspended Covenants continue to be applicable during such Suspension Period.
For illustrative purposes only, even though Section 7.03 will not be in effect
during a Suspension Period, Section 7.01(dd) will be interpreted as though
Section 7.03(q) were still in effect during such Suspension Period.

Notwithstanding the foregoing, in the event of any such reinstatement, no action
taken or omitted to be taken by Holdings, the Company or any of its Restricted
Subsidiaries prior to such reinstatement that was permitted at such time will
give rise to a Default or Event of Default under this Agreement or any other
Loan Document; provided that (1) with respect to Restricted Payments made after
such reinstatement, the amount available to be made as Restricted Payments will
be calculated as though the covenant described above under Section 7.06 had been
in effect prior to, but not during, the Suspension Period; and (2) all
Indebtedness incurred, or Disqualified Equity Interests issued, during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 7.03(b)(i); and (3) any transaction with an Affiliate entered into after
such reinstatement pursuant to an agreement entered into during any Suspension
Period shall be deemed to be permitted pursuant to Section 7.08(h).

 

173



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Borrower, any Loan Party or other Guarantor fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

(b) Specific Covenants. The Borrowers, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a) (solely with respect to
the Company), or 6.13(c) (and such failure continues for 135 days after the
Closing Date) or Article VII; provided that a Default as a result of a breach of
Section 7.11 is subject to cure pursuant to Section 8.05; or

(c) Other Defaults. Any Borrower, any Loan Party or other Guarantor fails to
perform or observe any other covenant or agreement (not specified in Sections
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty (30) days after written notice
thereof by the Administrative Agent to the Borrowers; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers, any
other Loan Party, or other Guarantor herein, in any other Loan Document, or in
any document required to be delivered in connection herewith or therewith shall
be incorrect in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness of such Loan Party or Restricted
Subsidiary (other than Indebtedness hereunder) having an outstanding aggregate
principal amount of not less than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or any other event occurs (other than, with respect to Indebtedness
consisting of Swap Contract, termination events or equivalent events pursuant to
the terms of such Swap Contract), the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

174



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Borrowers and the Loan Parties, taken as a whole,
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any Borrower contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party or any Borrower denies in writing that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) any of the Equity Interests of the Company
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

 

175



--------------------------------------------------------------------------------

(m) Junior Financing Documentation. (i) Any of the Obligations of the Borrowers
or the Loan Parties under the Loan Documents for any reason shall cease to be
(A) “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior
Secured Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrowers under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the Company, have assets with a fair
market value in excess of 5.0% of Total Assets (it being agreed that all
Restricted Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

 

176



--------------------------------------------------------------------------------

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrowers that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

 

177



--------------------------------------------------------------------------------

SECTION 8.05 Company’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Sections 8.01 or 8.02,
if the Company determines that an Event of Default under the covenant set forth
in Section 7.11 has occurred or may occur, during the period commencing after
the beginning of the last fiscal quarter included in such Test Period and ending
ten (10) Business Days after the date on which financial statements are required
to be delivered hereunder with respect to such fiscal quarter, HGVI may make a
Specified Equity Contribution to Holdings (a “Designated Equity Contribution”),
and the amount of the net cash proceeds thereof shall be deemed to increase
Consolidated EBITDA with respect to such applicable quarter; provided that such
net cash proceeds (i) are actually received by the Company as cash common equity
(including through capital contribution of such net cash proceeds to the
Company) during the period commencing after the beginning of the last fiscal
quarter included in such Test Period by the Company and ending ten (10) Business
Days after the date on which financial statements are required to be delivered
with respect to such fiscal quarter hereunder and (ii) are Not Otherwise
Applied. The parties hereby acknowledge that this Section 8.05(a) may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any baskets
or other amounts other than the amount of the Consolidated EBITDA for the
purpose of Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
Company to be in Pro Forma Compliance with Section 7.11 for any applicable
period and (iv) there shall be no pro forma reduction in Indebtedness with the
proceeds of any Designated Equity Contribution for determining compliance with
Section 7.11 for the fiscal quarter with respect to which such Designated Equity
Contribution was made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

178



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

(d) Each Lender hereby (i) acknowledges that it has received a copy of the
Intercreditor Agreements, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements to the extent
then in effect, and (iii) authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither any Borrower nor any other Loan Party shall have rights
as a third-party beneficiary of any of such provisions.

SECTION 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

 

179



--------------------------------------------------------------------------------

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Borrower or any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
or the Collateral Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, the existence, value
or collectability of the Collateral, any failure to monitor or maintain any part
of the Collateral, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Borrower or any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any Loan Party or
any Affiliate thereof. Notwithstanding the foregoing, neither the Administrative
Agent nor the Collateral Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent (as applicable) is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Borrower or any Loan Party), independent accountants
and other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

180



--------------------------------------------------------------------------------

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Borrower, any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrowers hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the Loan Parties. Each Lender and each L/C
Issuer represents and warrants to each Agent that (i) the Loan Documents set
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender or L/C Issuer for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender or L/C Issuer, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each L/C Issuer agrees not to assert a claim in
contravention of the foregoing. Each Lender and each L/C Issuer represents and
warrants to each Agent that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such L/C Issuer, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. Except for notices, reports and other documents expressly
required to be furnished to

 

181



--------------------------------------------------------------------------------

the Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Borrower or any Loan Party and without
limiting the obligation of any Borrower or any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided, further, that any obligation to indemnify an L/C Issuer
pursuant to this Section 9.07 shall be limited to Revolving Credit Lenders only.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each of
the Administrative Agent and the Collateral Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent or the Collateral Agent, as the case may be, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent or the Collateral Agent, as the case may be, is not reimbursed for such
expenses by or on behalf of the Borrowers or the Loan Parties. The undertaking
in this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative Agent
or the Collateral Agent, as the case may be.

SECTION 9.08 Agents in Their Individual Capacities.

Bank of America, N.A. and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrowers and their respective Affiliates as though
Bank of America, N.A. were not the Administrative Agent, the Collateral Agent or
Swing Line Lender hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America, N.A. or
its Affiliates may receive information regarding the Borrowers or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of each Borrower or such Affiliate) and
acknowledge that neither the Administrative Agent nor the Collateral Agent shall
be under any obligation to provide such information to them. With respect to its
Loans, Bank of America, N.A. and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, the Collateral Agent or a
Swing Line Lender, and the terms “Lender” and “Lenders” include Bank of America,
N.A. in its individual capacity. Any successor to Bank of America, N.A. as the
Administrative Agent or the Collateral Agent shall also have the rights
attributed to Bank of America, N.A. under this paragraph.

 

182



--------------------------------------------------------------------------------

SECTION 9.09 Successor Agents.

(a) Each of the Administrative Agent and the Collateral Agent may at any time
give advance notice of at least 30 days of its resignation to the Lenders, the
L/C Issuers and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States and which successor shall be consented to by the
Company at all times other than during the existence of an Event of Default
under Sections 8.01(f) or (g) (which consent of the Company shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent or
Collateral Agent may (but shall not be obligated to) on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent or Collateral
Agent meeting the qualifications set forth above, provided that in no event
shall any such successor Administrative Agent or Collateral Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender, the Company or the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Company (if action is
taken by the Required Lenders) and such Person remove such Person as
Administrative Agent and appoint a successor and which successor shall be
consented to by the Company at all times other than during the existence of an
Event of Default under Sections 8.01(f) or (g) (which consent of the Company
shall not be unreasonably withheld or delayed). If no such successor shall have
been so appointed by the Company or the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Company or the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent or
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent or the Collateral Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent or Collateral Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent or Collateral Agent
is appointed) and (2) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent or Collateral Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or Collateral Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time, if any, as the
Company or the Required Lenders appoint a successor Administrative Agent or
Collateral Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or

 

183



--------------------------------------------------------------------------------

removed) Administrative Agent or Collateral Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent or Collateral Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.09). The fees payable by the Company to a
successor Administrative Agent or Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s or Collateral
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article IX, Section 10.04 and Section 10.05 shall continue in
effect for the benefit of such retiring or removed Administrative Agent or
Collateral Agent, its sub-agents and their respective Affiliates, and the
officers, directors, employees, partners, agents, advisors, attorneys-in-fact
and other representatives in respect of any actions taken or omitted to be taken
by any of them (i) while the retiring or removed Administrative Agent or
Collateral Agent was acting as Administrative Agent or Collateral Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent or
Collateral Agent.

(d) Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section 9.09 shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, N.A. to effectively assume the obligations of
Bank of America, N.A. with respect to such Letters of Credit.

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company or the Collateral Agent) shall be (to the fullest
extent permitted by mandatory provisions of applicable Law) entitled and
empowered, by intervention in such proceeding or otherwise:

 

184



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (ii) at the time
the property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

 

185



--------------------------------------------------------------------------------

(b) To release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or
(w) (in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

(c) That any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Senior Unsecured
Notes or any Junior Financing;

(d) At the sole option of the Company, Parent or any existing entity
constituting “Holdings” shall be released from its obligations under the
Guaranty if such entity ceases to be the direct parent of the Company as a
result of a transaction or designation permitted pursuant to the definition
thereof and otherwise permitted hereunder, subject to the assumption of
obligations of “Holdings” under the Loan Documents by such other Domestic
Subsidiary of Parent that directly owns 100% of the issued and outstanding
Equity Interests in the Company pursuant to the definition thereof; and

(e) the Collateral Agent may, without any further consent of any Lender, enter
into (i) a First Lien Intercreditor Agreement with the collateral agent or other
representatives of holders of Permitted Ratio Debt that is intended to be
secured on a pari passu basis with the Obligations and/or (ii) a Junior Lien
Intercreditor Agreement with the collateral agent or other representatives of
the holders of Indebtedness permitted under Section 7.03, in each case, where
such Indebtedness is secured by Liens permitted under Section 7.01. The
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Company as to whether any such other Liens are permitted. Any First Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement entered into by
the Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Company’s expense, execute and deliver to
the applicable Loan Party such documents as the Company may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12 Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “lead arranger”,
“co-documentation agent” or “co-syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

186



--------------------------------------------------------------------------------

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrowers pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, the term “Lender” for purposes of this Section 9.13
shall include each L/C Issuer and Swing Line Lender.

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such

 

187



--------------------------------------------------------------------------------

Supplemental Agent to the extent, and only to the extent, necessary to enable
such Supplemental Agent to exercise such rights, powers and privileges with
respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental Agent
shall run to and be enforceable by either the Collateral Agent or such
Supplemental Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Agent and all references therein to the Collateral
Agent shall be deemed to be references to the Collateral Agent and/or such
Supplemental Agent, as the context may require.

Should any instrument in writing from any Borrower or any Loan Party be required
by any Supplemental Agent so appointed by the Administrative Agent or the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, such Borrower or any Loan
Party shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent or the Collateral Agent. In
case any Supplemental Agent, or a successor thereto, shall die, become incapable
of acting, resign or be removed, all the rights, powers, privileges and duties
of such Supplemental Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Agent.

SECTION 9.15 Certain ERISA Matters.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

188



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender or Borrower
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Borrower or any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders, or by the Administrative Agent with
the consent of the Required Lenders, and such Borrower or such Loan Party and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that any amendment or waiver
contemplated in clauses (g) or (i) below, shall only require the consent of such
Borrower or such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

 

189



--------------------------------------------------------------------------------

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated Total Net Leverage Ratio” or in
the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of a Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Credit Facility or Facilities (and in
the case of multiple Facilities which are affected, with respect to any such
Facility, such consent shall be effected by the Required Facility Lenders of
such Facility); provided, however, that the waivers described in this clause
(g) shall not require the consent of any Lenders other than the Required
Facility Lenders under such Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender directly affected thereby; or

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the requisite Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term

 

190



--------------------------------------------------------------------------------

Loans or Extended Revolving Credit Commitments (and in the case of multiple
Facilities which are affected, with respect to any such Facility, such consent
shall be effected by the Required Facility Lenders of such Facility); provided,
however, that the waivers described in this clause (i) shall not require the
consent of any Lenders other than the requisite Lenders under such applicable
Incremental Term Loans, Incremental Revolving Credit Commitments, Refinancing
Term Loans, Other Revolving Credit Commitments, Extended Term Loans or Extended
Revolving Credit Commitments, as the case may be;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by a Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender and the Company so long as the obligations of the
Revolving Credit Lenders are not affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iv) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Lenders holding
more than 50% of any Class of Commitments or Loans shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments or Collateral hereunder in a manner different than
such amendment affects other Classes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, nor the principal
amounts owed to such Defaulting Lender reduced or the final maturity thereof
extended, and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms materially and adversely
affects any Defaulting Lender (if such Lender were not a Defaulting Lender) to a
greater extent than other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

191



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Company
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (A) to correct or cure ambiguities, errors, omissions,
defects, (B) to effect administrative changes of a technical or immaterial
nature, (C) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document, (D) solely to add benefit to one or
more existing Facilities, including but not limited to, increase in margin,
interest rate floor, prepayment premium, call protection and reestablishment of
or increase in amortization schedule, in order to cause any Incremental Facility
to be fungible with any existing Facility and (E) to add any financial covenant
or other terms for the benefit of all Lenders or any Class of Lenders pursuant
to the conditions imposed on the incurrence of any Indebtedness set forth
elsewhere in this Agreement. The Collateral Documents and related documents in
connection with this Agreement and the other Loan Documents may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Company without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to correct or cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Collateral Documents or other document to be consistent with this
Agreement and the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrowers and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrowers (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing Line
Lender.

 

192



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on the Borrowers, the Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses.

The Borrowers agree (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, L/C Issuers, the Lead Arrangers and
the Joint Bookrunners for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan

 

193



--------------------------------------------------------------------------------

Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to one counsel for the Administrative Agent and the Lead
Arrangers, taken as a whole, and one local counsel as reasonably necessary in
each relevant jurisdiction material to the interests of the Lenders, taken as a
whole) and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the Collateral Agent, L/C Issuers, the Lead Arrangers, the
Joint Bookrunners and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lead Arrangers, taken as a whole (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing and recording charges relating to
Collateral and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days of receipt by the Company of an invoice
relating thereto setting forth such expenses in reasonable detail including, if
requested by the Company and to the extent reasonably available, backup
documentation supporting such reimbursement request; provided that with respect
to the Closing Date, all amounts due under this Section 10.04 shall be paid on
the Closing Date solely to the extent invoiced to the Company within three
Business Days of the Closing Date. If any Borrower or any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Borrower or
such Loan Party by the Administrative Agent in its sole discretion. For the
avoidance of doubt, this Section 10.04 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

SECTION 10.05 Indemnification by the Borrowers.

The Borrowers shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees, taken as a whole) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom

 

194



--------------------------------------------------------------------------------

including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Affiliates or their respective directors, officers,
employees, partners, agents, advisors or other representatives, as determined by
a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
any of its Affiliates or their respective directors, officers, employees,
partners, agents, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
or as a letter of credit issuer or swing line bank under any Facility and other
than any claims arising out of any act or omission of Holdings, the Borrowers,
the Investors or any of their Affiliates). No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Borrower or
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of Holdings, the
Borrowers or any Subsidiary. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. All amounts due under this Section 10.05 shall be
paid within thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent or Collateral Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

 

195



--------------------------------------------------------------------------------

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) in the case of any Assignee that is Holdings or any of its
Subsidiaries, Section 10.07(m), (ii) by way of participation in accordance with
the provisions of Section 10.07(f), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(h) or (iv) to an
SPC in accordance with the provisions of Section 10.07(i) (and any other
attempted assignment or transfer by any party hereto shall be null and void);
provided, however, that notwithstanding anything to the contrary, (x) no Lender
may assign or transfer by participation any of its rights or obligations
hereunder to (i) any Person that is a Defaulting Lender or a Disqualified
Lender, (ii) a natural Person or (iii) to Holdings, the Borrowers or any of
their respective Subsidiaries or Affiliates (except, in the case of Holdings,
Borrowers and any of their respective Subsidiaries, pursuant to
Section 2.05(a)(v) or Section 10.07(m)) and (y) no Lender may assign any
Revolving Credit Commitments or Revolving Credit Exposure hereunder without the
consent of the Company (not to be unreasonably withheld or delayed) unless
(i) such assignment is to a Revolving Credit Lender or to an Affiliate of a
Revolving Credit Lender of similar creditworthiness or (ii) an Event of Default
under Section 8.01(a) or, solely with respect to the Company, Section 8.01(f)
has occurred and is continuing; provided that the Company shall be deemed to
have consented to any assignment of Term Loans unless the Company shall have
objected thereto within fifteen (15) Business Days after having received written
notice thereof. The parties hereby agree that Merrill Lynch, Pierce, Fenner &
Smith Incorporated may, without notice to the Company, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(f) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

196



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Company; provided that no consent of the Company shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender or to an Affiliate of a Revolving Credit Lender of similar
creditworthiness, (iii) if an Event of Default under Section 8.01(a) or, solely
with respect to the Company, Section 8.01(f) has occurred and is continuing or
(iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(m);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(m);

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment), $1,000,000 (in the case of a Term Loan), and shall be in increments
of an amount of $5,000,000 (in the case of a Revolving Credit Loan or Revolving
Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess thereof
(provided that simultaneous assignments to or from two or more Approved Funds
shall be aggregated for purposes of determining compliance with this
Section 10.07(b)(ii)(A)), unless each of the Company and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

 

197



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the applicable Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(f).

 

198



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrowers pursuant to Section 10.07(m) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Agent and, with respect to such Lender’s own
interest only, any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliate of Holdings, the Borrowers or
any Subsidiary thereof.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Company, the Swing Line
Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person (each, a
“Participant”), in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the applicable Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that requires the affirmative
vote of such Lender. Subject to Section 10.07(g), the applicable Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations of such Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13

 

199



--------------------------------------------------------------------------------

as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers under this Agreement except in the case of Sections 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Company (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Company shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligations to the Borrowers at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but

 

200



--------------------------------------------------------------------------------

without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Company or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Company and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the Company
and the Administrative Agent willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable. In the event of any such resignation
of an L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint,
with the consent of the Administrative Agent, from among the Lenders willing to
accept such appointment a successor L/C Issuer or Swing Line Lender hereunder;
provided that no failure by the Company to appoint any such successor shall
affect the resignation of the relevant L/C Issuer or the Swing Line Lender, as
the case may be, except as expressly provided above. If an L/C Issuer resigns as
an L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans,
Eurocurrency Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

(l) Any assignment of Commitments or Loans by a Lender or all or a portion of
its rights and obligations among the Facilities shall not be required to be made
on a pro rata basis among each of the Facilities.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
HGVI, Holdings or the Borrowers through (x) Dutch auctions open to all Lenders
on a pro rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided that in connection with assignments pursuant to clause (y) above:

 

201



--------------------------------------------------------------------------------

(i) if HGVI or Holdings is the assignee, upon such assignment, transfer or
contribution, HGVI or Holdings shall automatically be deemed to have contributed
the principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the applicable Borrower; or

(ii) if the assignee is the applicable Borrower (including through contribution
or transfers set forth in clause (i) above), (A) the principal amount of such
Term Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to such Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(B) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by such Borrower and (C) such Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrowers as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (c) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrowers as soon as practicable in the event of any
such disclosure by such Person (other than at the request of a regulatory
authority or examiner) unless such notification is prohibited by law, rule or
regulation; (e) to any other party to this Agreement; (f) subject to an
agreement containing provisions at least as restrictive as those set forth in
this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrowers), to any pledgee referred to in Section 10.07(h), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement (provided that the disclosure of any such Information to any
Lenders or Eligible Assignees or Participants shall be made subject to the
acknowledgement and acceptance by such Lender, Eligible Assignee or Participant
that such Information is being disseminated on a confidential basis (on
substantially the

 

202



--------------------------------------------------------------------------------

terms set forth in this Section 10.08 or as otherwise reasonably acceptable to
the Borrowers, including, without limitation, as agreed in any Borrower
Materials) in accordance with the standard processes of the Administrative Agent
or customary market standards for dissemination of such type of Information;
(g) with the written consent of the Company; (h) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 or becomes available to the Administrative Agent, the Lead
Arrangers, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower, a Loan Party or any
Investor or their respective Affiliates (so long as such source is not known to
the Administrative Agent, the Lead Arrangers, such Lender, such L/C Issuer or
any of their respective Affiliates to be bound by confidentiality obligations to
any Borrower or any Loan Party); (i) to any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender; (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to Loan Parties and their Subsidiaries received by it from such Lender)
or to the CUSIP Service Bureau or any similar organization; (k) in connection
with the exercise of any remedies hereunder, under any other Loan Document or
the enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender, such L/C Issuer or any of their respective Affiliates;
provided that no disclosure shall be made to any Disqualified Lender. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Borrowers or the Loan Parties relating
to any Borrower, any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrowers or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Borrower or any Loan Party other
than as a result of a breach of this Section 10.08; provided that all
information received after the Closing Date from Parent, Holdings, the Borrowers
or any of its Subsidiaries shall be deemed confidential unless such information
is clearly identified at the time of delivery as not being confidential.

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrowers, any such notice being waived by the
Company (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such

 

203



--------------------------------------------------------------------------------

right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, the Collateral Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent and
such Lender may have. No amounts set off from any Guarantor shall be applied to
any Excluded Swap Obligations of such Guarantor.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

204



--------------------------------------------------------------------------------

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH LOAN PARTY, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH BORROWER, EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO

 

205



--------------------------------------------------------------------------------

IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrowers, Loan Parties, the Administrative Agent, the Collateral Agent, the L/C
Issuers, and the Administrative Agent shall have been notified by each Lender,
the Swing Line Lender and the L/C Issuers that each Lender, the Swing Line
Lender and the L/C Issuers have executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Borrower or Loan Party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Borrower or Loan Party, which
information includes the name, address and tax identification number of such
Borrower or Loan Party and other information regarding such Borrower or Loan
Party that will allow such Lender or the Administrative Agent, as applicable, to
identify such Borrower or Loan Party in accordance with the USA PATRIOT Act.
This notice is given in accordance with the requirements of the USA PATRIOT Act
and is effective as to the Lenders and the Administrative Agent.

 

206



--------------------------------------------------------------------------------

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Borrower and each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the Agents, the
Lead Arrangers and the Lenders, on the other hand, and the Borrowers are capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Agents, the Lead Arrangers and the Lenders is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for the
Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Agents, the Lead Arrangers or
the Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or Lender has advised or is currently
advising the Borrowers or any of their respective Affiliates on other matters)
and none of the Agents, the Lead Arrangers or the Lenders has any obligation to
the Borrowers or any of their respective Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Agents, the Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrowers and their respective Affiliates, and none
of the Agents, the Lead Arrangers or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Agents, the Lead Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrowers and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each Borrower and each Loan Party hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Agents, the Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty under applicable law relating to agency and
fiduciary obligations.

Each Borrower and each Loan Party acknowledges and agrees that each Lender, the
Lead Arrangers and any affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the Borrowers, Holdings,
any Investor, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
the Lead Arrangers or Affiliate thereof were not an Lender or the Lead Arrangers
(or an agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, the Lead Arrangers,
Holdings, the Borrowers, any Investor or any Affiliate of the foregoing. Each
Lender, the Lead Arrangers and any affiliate thereof may accept fees and other
consideration from Holdings, the Borrowers, any Investor or any Affiliate
thereof for services in connection with this Agreement, the Facilities or
otherwise without having to account for the same to any other Lender, the Lead
Arrangers, Holdings, the Borrowers, any Investor or any Affiliate of the
foregoing. Some or all of the Lenders and the Lead Arrangers may have directly
or indirectly acquired certain equity interests (including warrants) in
Holdings, the Borrowers, an Investor or an Affiliate thereof or may have
directly or indirectly extended credit on a subordinated basis to Holdings, the
Borrowers, an Investor or an Affiliate thereof. Each party hereto, on its behalf
and on

 

207



--------------------------------------------------------------------------------

behalf of its affiliates, acknowledges and waives the potential conflict of
interest resulting from any such Lender, the Lead Arrangers or an Affiliate
thereof holding disproportionate interests in the extensions of credit under the
Facilities or otherwise acting as arranger or agent thereunder and such Lender,
the Lead Arrangers or Affiliate thereof directly or indirectly holding equity
interests in or subordinated debt issued by Holdings, the Borrowers, an Investor
or an Affiliate thereof.

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Company shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Company shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01; provided that
any underpayment due to change in Applicable Rate shall not in itself constitute
a Default or Event of Default under Section 8.01 so long as such additional
interest or fees are paid within the 15-day period set forth above.

SECTION 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrowers hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrowers in respect of
any sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Lender in the specified currency, the Borrowers agree, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the specified currency so purchased exceeds the sum
originally due to such Lender in the specified currency, such Lender agrees to
remit such excess to the Borrowers.

 

208



--------------------------------------------------------------------------------

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto to any Lender that is an EEAAffected
Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

SECTION 10.24 Cashless Rollovers.

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, to the extent that any Lender extends the maturity date of,
or replaces, renews or refinances, any of its then-existing Loans with
Incremental Facilities, Facilities in connection with any Refinancing Series,
Extended Term Loans, Extended Revolving Credit Loans or loans incurred under a
new credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars,” “in immediately available funds,” “in cash” or any other
similar requirement.

SECTION 10.25 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal

 

209



--------------------------------------------------------------------------------

Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 10.26 Electronic Execution of Agreement Communications.

This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each an “Agreement Communication”), including Agreement
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the Loan Parties
agrees that any Electronic Signature on or associated with any Agreement
Communication shall be valid and binding on each of the Loan Parties to the same
extent as a manual,

 

210



--------------------------------------------------------------------------------

original signature, and that any Agreement Communication entered into by
Electronic Signature will constitute the legal, valid and binding obligation of
each of the Loan Parties enforceable against such Loan Party in accordance with
the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Agreement Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Agreement
Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Lenders of a manually signed paper
Agreement Communication which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed Agreement Communication
converted into another format for transmission, delivery and/or retention. The
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of any Agreement Communication in the form of an imaged Electronic
Record (“Electronic Copy”), which shall be deemed created in the ordinary course
of such Person’s business, and destroy the original paper document. All
Agreement Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept such Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
any such Electronic Signature purportedly given by or on behalf of any Loan
party without further verification and (ii) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by such manually executed counterpart. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

ARTICLE XI

Guaranty

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrowers, and all other Obligations (other than with
respect to any Guarantor, Excluded Swap Obligations of such Guarantor) from time
to time owing to the Secured Parties by any Borrower or any Loan Party under any
Loan Document or any Secured Hedge Agreement or any Treasury Services Agreement,
in each case strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors
hereby jointly and severally agree that if the Borrowers or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

211



--------------------------------------------------------------------------------

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against any Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrowers and the

 

212



--------------------------------------------------------------------------------

Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. This Guaranty shall be construed as
a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against any Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrowers or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against any Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Borrower or any Loan Party permitted pursuant to
Sections 7.03(b)(ii) or 7.03(d) shall be subordinated to such Borrower or such
Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

213



--------------------------------------------------------------------------------

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Borrower, any Loan Party or any other
person, be automatically limited and reduced to the highest amount (after giving
effect to the right of contribution established in Section 11.11) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender shall have any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred (a “Transferred Guarantor”) to a
person or persons, none of which is a Loan Party or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Company shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent and the Collateral Agent shall, at such Transferred
Guarantor’s expense, take such actions as are necessary to effect each release
described in this Section 11.10 in accordance with the relevant provisions of
the Collateral Documents.

 

214



--------------------------------------------------------------------------------

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place), this Agreement
and the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement. The Collateral Agent shall, at each
Guarantor’s expense, take such actions as are necessary to release any
Collateral owned by such Guarantor in accordance with the relevant provisions of
the Collateral Documents.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.11 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

SECTION 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

 

215